                                                                     1319
                                                                           E-FILED
                                            Tuesday, 01 October, 2019    09:10:42 AM
                                                      Clerk, U.S. District Court, ILCD

 1           IN THE UNITED STATES DISTRICT COURT
             FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                   SPRINGFIELD DIVISION

 3   UNITED STATES OF AMERICA,       )
                                     )
 4                PLAINTIFF,         )   17-CR-30074
                                     )
 5          VS.                      )   JURY TRIAL
                                     )
 6   WEST KINIOKI MPETSHI,           )   SPRINGFIELD, ILLINOIS
                                     )
 7                DEFENDANT.         )   VOLUME 10

 8                TRANSCRIPT OF PROCEEDINGS
           BEFORE THE HONORABLE SUE E. MYERSCOUGH
 9               UNITED STATES DISTRICT JUDGE

10   AUGUST 16, 2019
     A P P E A R A N C E S:
11

12    FOR THE PLAINTIFF:       GREGORY K. HARRIS
                               PATRICK D. HANSEN
13                             ASST. U.S. ATTORNEYS
                               318 SOUTH SIXTH STREET
14                             SPRINGFIELD, ILLINOIS

15    INTERPRETERS:            ISABELLE FREEMAN
                               MYRIAM-ROSE KOHN
16
      FOR THE DEFENDANT:       WILLIAM L. VIG
17                             VIG LAW
                               1100 SOUTH FIFTH STREET
18                             2ND FLOOR
                               SPRINGFIELD, ILLINOIS
19
      INTERPRETERS:            ANGELA CHENUS
20                             MARSHA CONROY

21

22

23   COURT REPORTER:           KATHY J. SULLIVAN, CSR, RPR, CRR
                               COURT REPORTER
24                             600 E. MONROE
                               SPRINGFIELD, ILLINOIS
25                             (217)492-4810

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                              1320


 1                           I N D E X

 2   WITNESS                  DIRECT   CROSS    REDIRECT    RECROSS

 3    GORDON AMEGBOH          1326     1330       1337        1344

 4

 5

 6

 7

 8                         E X H I B I T S

 9   GOVERNMENT'S EXHIBITS
                                                      ADMITTED
10

11

12   DEFENDANT'S EXHIBIT
     NUMBER                                              ADMITTED
13
      Exhibit 47                                           1331
14    Exhibit 48                                           1332

15

16

17

18

19

20

21

22

23

24

25


                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                                      1321


 1                         P R O C E E D I N G S

 2     *      *     *      *     *      *   *    *     *      *   *

 3         (The following proceedings were held outside

 4         the presence of the jury.)

 5                THE COURT:     Please be seated.         Court is

 6   reconvened outside the presence of the jury.

 7         Mr. Hansen, you have something?

 8                MR. HANSEN:        I do, Your Honor, if I may

 9   address the Court.

10         We have asked Special Agent Amegboh to return

11   this morning --

12                THE COURT:     And thank you, sir.

13                MR. HANSEN:        -- he has been kind enough to

14   do so.

15         What we propose and what we think would be the

16   best course to follow would be for -- to ask the

17   Court if you would allow us to reopen our case and

18   recall Special Agent Amegboh to correct some of his

19   testimony of yesterday.

20         He and I have had a chance to go through what's

21   the difference between the IRS policy and the

22   Cincinnati policy and the way it is practiced, and I

23   believe that there is some misapprehension that's on

24   the record that we would like to correct.

25                THE COURT:     Mr. Vig?

                        KATHY J. SULLIVAN, CSR, RPR, CRR
                             OFFICIAL COURT REPORTER
                                                           1322


 1            MR. VIG:     Judge, in order to understand

 2   whether it makes sense for me, on behalf of my

 3   client, to oppose the motion to reopen the

 4   Government's case, I would like to know what the

 5   testimony is expected to consist of.

 6            MR. HANSEN:     I expect it will consist of

 7   Special Agent Amegboh saying that he was mistaken

 8   that it is the IRS policy to never record a

 9   statement.   That there are certain circumstances

10   understand which that can be done.      That there are

11   circumstances under which an affidavit may be taken.

12   None of those circumstances existed for him at the

13   time, and they chose not to do so.

14            THE COURT:     Mr. Vig?

15            MR. VIG:     May I consult with my client

16   briefly to make sure that he understands?

17            THE COURT:     Yes, you may.

18            MR. HANSEN:     And it may assist him in

19   communicating with his client; it is my intention,

20   if indeed the agent is impeached with the prior

21   inconsistent statement, to the extent that there is

22   even the hint or suggestion that the statement taken

23   from Mr. Mpetshi as testified to by Special Agent

24   yesterday is in any way fabricated or mistaken, that

25   the Government would move for admission of the rough

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                              1323


 1   notes from Special Agent Amegboh under Federal Rule

 2   of Evidence 801(d)(1)(B)(1) and (2).        Because I

 3   believe that opens the door to make the prior

 4   consistent statements very relevant.

 5              THE COURT:     So have you shared those with

 6   Mr. Vig?

 7              MR. HANSEN:     He has the notes.

 8              MR. VIG:     Those are the same notes that I

 9   received during the early part of my cross of

10   Special Agent Goleman.       The other agent's notes were

11   also included in that production.

12              THE COURT:     Okay.

13              MR. VIG:     I'm sorry, Mr. Hansen, 801 --

14              MR. HANSEN:     (d)(1)(B), Subs 1 and 2.

15       The whole issue of whether this is recorded or

16   not I believe I said yesterday is collateral.           And

17   it is collateral.       But the issue of whether the

18   defendant's statement is -- is something that the

19   agent apparently is either mistaken about or just

20   making up is relevant.       That is the material fact,

21   whether it was recorded or not.       And if the

22   suggestion that it is not what the Special Agent

23   testified to, I believe opens the door.

24              MR. VIG:     Well, so I understand, the

25   Government's position is so far that door has not

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                            1324


 1   been opened?

 2             MR. HANSEN:     So far I do not believe the

 3   door has been opened.      But I do believe a suggestion

 4   on cross-examination of this witness that the

 5   statement is incorrect or in any way not the subject

 6   of what the defendant said, I think that door is

 7   opened.

 8             MR. VIG:     Your Honor, I understand we have

 9   a jury waiting.      This -- I mean I learned of the

10   Government's planned approach to this just now when

11   the Court did.     I understand I didn't get here until

12   a few minutes before the Court did--I unfortunately

13   had an 8:45 phone conference on whether I have a

14   trial next week.

15       Because I just learned of it and because it is

16   a somewhat complicated explanation involving law and

17   facts that I think my client should understand prior

18   to my taking a position on the Government's request

19   to reopen its case, may I have five minutes or so

20   with my client and one of the interpreters in one of

21   the attorney conference rooms?

22             THE COURT:     Yes, you may.

23             MR. VIG:     Thank you, Judge.

24             THE COURT:     Will you tell the jury that

25   we're working on jury instructions and we'll with be

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            1325


 1   them in a few minutes.

 2       Five minutes.      Court is in recess.

 3       (A recess was taken.)

 4             THE COURT:     Mr. Vig.

 5             MR. VIG:     Your Honor, having discussed the

 6   Government's motion with my client, we oppose a

 7   motion to reopen the case.      We appreciate the

 8   Government's desire to correct the testimony.         We

 9   are prepared to do so though by calling the agent in

10   our case as we had previously planned.

11             MR. HANSEN:     It would be no prejudice to

12   allow the Government to reopen its case at this

13   point.   There's been no witnesses put on by the

14   defendant, there's been no positions taken by the

15   defendant that would be at all impacted by it.         It's

16   just a simple of correct the record.

17             THE COURT:     I'm going to allow the motion.

18       So may we have the jury?

19             MR. HANSEN:     You're going to allow the

20   motion to reopen?

21             THE COURT:     Yes.

22             MR. HANSEN:     Thank you.

23       Would you like me to do that in front of the

24   jury or simply to recall --

25             THE COURT:     Yes.

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                              1326


 1              MR. HANSEN:     All right.

 2       (The jury entered the courtroom.)

 3              THE COURT:     Good morning, please be seated.

 4   Court is reconvened.       Mr. Hansen.

 5              MR. HANSEN:     Your Honor, the Government

 6   requests this Court to reopen its case.           I realize

 7   we rested yesterday, but there's something we would

 8   like to clarify on the record.

 9              THE COURT:     Mr. Vig, your position?

10              MR. VIG:     Your Honor, we object for reasons

11   previously stated.

12              THE COURT:     The objection is overruled.

13       Sir, you may take the stand, you're still under

14   oath.

15                      GORDON AMEGBOH

16   recalled as a witness herein, having been duly

17   sworn, was examined and testified as follows:

18                      DIRECT EXAMINATION

19   BY MR. HANSEN:

20       Q.     Once again, sir, could you state your full

21   name and spell your last name for the record.

22       A.     Gordon Amegboh, A-m-e-g-b-o-h.

23       Q.     All right.    And you testified here yesterday

24   as a Special Agent with the Internal Revenue

25   Service?

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              1327


 1       A.     Correct.

 2       Q.     And you participated with Special Agent

 3   Goleman in the interview of the defendant in this

 4   case, Mr. West Mpetshi; is that correct?

 5       A.     That's right.

 6       Q.     Now, after you left yesterday, a question

 7   arose--and I'd like to discuss that with you

 8   now--regarding the IRS policy regarding recording

 9   statements or affidavits.

10       Since yesterday, have you had the opportunity

11   to review the IRS manual and speak with your Special

12   Agent In Charge or -- I don't know what they call

13   them in Cincinnati, but speak with your supervisor

14   about what the policy is?

15       A.     Yes, I have.

16       Q.     All right.     Was your testimony yesterday

17   correct?

18       A.     Yes, it was.

19       Q.     All right.     Was it complete?

20       A.     No, it was not.

21       Q.     All right.     Can you -- are there

22   circumstances under IRS policy where a recording can

23   be made of the interview of a subject?

24       A.     Yes, there are.

25       Q.     So it is not prohibited under the IRS

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          1328


 1   Criminal Investigation Division?

 2       A.   It is not.

 3       Q.   Is that the practice in Cincinnati?

 4       A.   To record?

 5       Q.   To record?

 6       A.   It is not the practice.

 7       Q.   In the ten years you've been there has it

 8   ever been the practice during that period of time to

 9   record interviews?

10       A.   Never.

11       Q.   During your ten years of experience, how

12   many interviews have you recorded?

13       A.   None.

14       Q.   And have you also had the opportunity to

15   review the IRS policy regarding affidavits or

16   written statements?

17       A.   I have.

18       Q.   All right.     And yesterday I recall you

19   saying that IRS policy was not to take a written

20   statement.   Have you -- would you like to expound on

21   that?

22       A.   Sure.     There is an opportunity for a

23   defendant to provide a written statement.       However,

24   that is one of four options for taking testimony

25   from a witness or a subject.     Since I've been a

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                           1329


 1   special agent, we have only taken informal notes and

 2   subsequently memorialized it with a memorandum of

 3   interview.    I have never had a witness or subject

 4   complete an affidavit.

 5       Q.   All right.    Is it or was it your

 6   understanding or -- bad choice of words.

 7       Were you speaking of your protocol rather than

 8   broadly IRS CID policy nationwide?

 9       A.   That's correct.

10       Q.   And your understanding of the protocol in

11   the Cincinnati Division is what regarding

12   affidavits?

13       A.   It's that special agents take notes.    We do

14   not provide affidavits to witnesses or subjects when

15   conducting interviews.

16       Q.   But again, it's not prohibited?

17       A.   Correct; it's not prohibited.

18       Q.   And in fact, there's a form that can be used

19   for that in appropriate circumstances?

20       A.   Correct.

21       Q.   Do you believe your interview with

22   Mr. Mpetshi was an appropriate circumstance?

23            MR. VIG:     Objection; foundation.

24            THE COURT:     The objection is overruled.

25       A.   Will you repeat the question?

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                         1330


 1       Q.   Did you -- from your experience and in

 2   working with Special Agent Goleman, did you believe

 3   that your interview with Mr. Mpetshi called for the

 4   submission of an affidavit or the writing of an

 5   affidavit by --

 6       A.   No, I did not.

 7       Q.   -- the witness or by the subject in this

 8   case?

 9       A.   No, it did not.

10       Q.   When you conducted the interview, did you

11   take notes?

12       A.   Yes, I did.

13       Q.   And did you testify yesterday after

14   reviewing those notes?

15       A.   Yes, I did.

16       Q.   If I may have just one minute, Your Honor.

17            THE COURT:      Yes, you may.

18            MR. HANSEN:      We have no other questions.

19   Thank you very much, Your Honor, for your patience.

20            THE COURT:      Cross, Mr. Vig?

21            MR. VIG:      Your Honor, thank you.

22                     CROSS EXAMINATION

23   BY MR. VIG:

24       Q.   Agent, I'm going to hand you two documents

25   which I have labeled Defendant's Exhibits 47 and 48.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                             1331


 1       Is Exhibit 47 the portion of the Internal

 2   Revenue manual which you reviewed yourself and

 3   discussed with your supervisor since your testimony

 4   yesterday?

 5       A.    A portion of it; yes.

 6       Q.    Okay.   And the particular portion I've

 7   handed you is a portion which pertains specifically

 8   to interviews and IRS criminal investigations?

 9       A.    Correct.

10       Q.    Your Honor, I move to admit Exhibit 47.

11              THE COURT:     Any objection?

12              MR. HANSEN:     I object to relevance, Your

13   Honor.    This is a completely collateral matter.

14              THE COURT:     The objection is overruled.    It

15   will be admitted.       Defendant's 47.

16       Q.    Thank you, Your Honor.

17       (Defendant's Exhibit 47 was admitted.)

18       Q.    Is Exhibit 48 the form that the prosecutor

19   just questioned you about on direct allowing you to

20   take written statements?

21       A.    This is the affidavit form; yes.

22       Q.    Okay.   As it appears in the Internal Revenue

23   manual?

24       A.    I believe so; yes.

25       Q.    Okay.   Your Honor, I move to admit

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                             1332


 1   defendant's 48.

 2            THE COURT:      Any objection?

 3            MR. HANSEN:       Same objection; relevance.

 4            THE COURT:      The objection is overruled.

 5   Defendant's 48 is admitted.

 6       (Defendant's Exhibit 48 was admitted.)

 7       Q.   Agent, I believe you just testified that

 8   your testimony was correct, but it was not complete?

 9       A.   Correct.

10       Q.   It was the truth, but not the whole truth?

11       A.   No, it was incomplete in the sense that I

12   was mistaken with regards to all of the options that

13   were available.     It's -- it was the truth, but not

14   complete, because I did not understand that there

15   were other options available for a witness -- or to

16   record another witness -- a witness's testimony.

17       Q.   You've been with IRS for 13 years?

18       A.   Correct.

19       Q.   Been a criminal investigator for ten years?

20       A.   Correct.

21       Q.   Is last night or this morning the first time

22   you have seen this portion of the manual?

23       A.   Yes.

24       Q.   You've never had occasion in 13 years to

25   read the portion of the manual that governs

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                                  1333


 1   interviews in criminal investigations?

 2       A.     That's right.

 3       Q.     This Cincinnati practice.       Is it written?

 4       A.     Not to the best of my knowledge.

 5       Q.     You learned about it through the customs

 6   that were in place when you came to Cincinnati?

 7       A.     In the Cincinnati field office.         I had

 8   never --

 9       Q.     Well, my question is not what you've

10   done--which has already been established--but how

11   did you first learn about the practice?

12       A.     About what practice?

13       Q.     The practice of never recording or asking

14   for a written statement?

15       A.     By my experience and training.         I didn't

16   learn that in training and I didn't learn it in the

17   field.

18       Q.     Your Honor, may I have just a moment,

19   please?

20              THE COURT:      Yes, you may.

21              MR. VIG:     I have no further questions of

22   this witness, Your Honor.

23              THE COURT:      Thank you, Mr. Vig.

24       Mr. Hansen.

25              MR. HANSEN:      No additional questions.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                                 1334


 1       And again, I thank you for your courtesy in

 2   allowing me to clear that up.

 3            THE COURT:     Does the jury have any

 4   questions?

 5       (The following sidebar discussion was held at

 6       The bench, out of the hearing of the jury.)

 7            MR. CHENUS:      Sorry, gentlemen.        I need

 8       to move.

 9            THE COURT:     Jury question 18.         Two

10       parts.

11       First part:     What would be cause for using

12       a written statement in an interview?

13       Part two:     You said there was lot of four

14       options -- one of four options is an

15       interview.     What are the four options?

16            MR. VIG:     They're both fair questions.

17            MR. HANSEN:      I'm fine with them; yeah.

18            THE COURT:     I'm sorry?

19            MR. HANSEN:      I'm okay.    I have no

20       objection to it.

21            THE COURT:     Okay.

22       (The following proceedings were held in open

23       court.)

24            THE COURT:     Jury Question 18.         Two parts.

25       1.   What would be cause for using a written

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                                 1335


 1   statement in an interview?

 2               THE WITNESS:     I don't know if there's a

 3   real reason.     There are four options for

 4   memorializing a statement provided by a witness or a

 5   subject.     One of the ways that they can -- that we

 6   can take their testimony is by affidavit.           That's

 7   one of the ways it can be done.           In Cincinnati, my

 8   practice, my experience, we've always taken notes.

 9   We ask questions and they provide answers.           So --

10   and we write statements.        I mean write notes.

11               THE COURT:     Second part:     You said there

12   was one of four options in an interview.           What are

13   the four options.

14               THE WITNESS:     There's an affidavit, a

15   statement, a question and answer statement, and then

16   notes.     So the notes is what Special Agent Goleman

17   and I did.     We asked questions and took notes.

18       An affidavit would be the witness writing out

19   their own words.     And then a statement would be

20   similar to an affidavit, but just a statement

21   provided by the witness or the subject.           And the

22   question and answer statement would be where

23   questions are written down and then answers

24   provided.

25               THE COURT:     Any follow-up, Mr. Hansen?

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             1336


 1               MR. HANSEN:     No, Your Honor.   Thank you.

 2               THE COURT:     Mr. Vig?

 3               MR. VIG:     Briefly, Judge.

 4                         RECROSS EXAMINATION

 5   BY MR. VIG:

 6       Q.     Affidavits would be the written statement

 7   under oath.     And a statement would be a written

 8   statement not under oath?

 9       A.     I believe so.     Correct.

10       Q.     Question and answer is a verbatim record of

11   the questions you asked and the answers that are

12   given?     It's taken either by a stenographer or an

13   electronic recording device?

14       A.     Correct.

15       Q.     That could be done under oath as well

16   because one of your powers as special agent is the

17   authority to administer oaths?

18       A.     I'm not aware of that authority.       I was not

19   taught to administer oaths to witnesses or subjects.

20       Q.     Oh, okay.     Fair enough.

21       The first jury question was what would be cause

22   for using a written statement in an interview.         And

23   I believe would it be fair to characterize your

24   statement as you don't know because you've never

25   done it?

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                               1337


 1         A.   That's fair.

 2         Q.   Okay.    So when, previously, Mr. Hansen asked

 3   you whether the circumstances here called for a

 4   written statement, you don't know what circumstances

 5   call for a written statement because you've never

 6   had occasion to do it?

 7         A.   In this instance, we chose to take formal

 8   notes.

 9         Q.   As in every instance you've been involved

10   in?

11         A.   Correct.

12         Q.   But this is your first instance in the

13   Springfield Office?

14         A.   Correct.

15         Q.   No further questions.

16              THE COURT:      Anything further, Mr. Hansen?

17                         REDIRECT EXAMINATION

18   BY MR. HANSEN:

19         Q.   Special Agent Amegboh, were you writing your

20   notes as West Mpetshi was speaking?

21         A.   Yes.

22              MR. HANSEN:       I have no other questions.

23              THE COURT:      Does the jury have any

24   questions?

25         (The following sidebar discussion was held at

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                        1338


 1   the bench, out of the hearing of the jury.)

 2       THE COURT:     Jury question 20.       Is an

 3   affidavit or other recording--verbal or

 4   written--of a defendant's interview

 5   mandatory or merely an option?

 6       MR. HANSEN:     Fair question.

 7       MR. VIG:     I think he's already

 8   testified he now knows it's an option.

 9       THE COURT:     So no objection?

10       MR. VIG:     No objection.

11       THE COURT:     So I'm going to go ahead

12   and do all of these before I ask him.

13   So Jury Question 21:       Are all four ways of

14   getting testimony of the defendant equal in

15   the eyes of the IRS and laws in order to

16   prosecute?

17       MR. VIG:     That's not -- I think that

18   we agree we know several reasons it's not a

19   good question.    Or no?     If you don't agree,

20   I can enumerate them.

21       MR. HANSEN:     I think it's an

22   appropriate question.

23       THE COURT:     So the eyes of the law is

24   not appropriate question?

25       MR. VIG:     The eyes of the law, I don't

             KATHY J. SULLIVAN, CSR, RPR, CRR
                  OFFICIAL COURT REPORTER
                                                        1339


 1   know if -- no.       He doesn't have a law

 2   degree, he's not a lawyer, and he's not

 3   here to talk about what the eyes of the law

 4   are.    It impinges upon the province of the

 5   jury.     And also has no idea only because he

 6   was only ever aware of one until sometime

 7   between yesterday afternoon and this

 8   morning.

 9          THE COURT:     I'm going to ask 21 over

10   objection.

11   Jury question 22:       Does the manual change

12   year by year?

13          MR. HANSEN:     This one actually changed

14   in 2014, when the DOJ policy changed

15   allowing written -- or allowing recorded

16   statements.       Prior to that, it was the

17   policy of DOJ not to record interviews

18   period.

19          THE COURT:     So no objection?

20          MR. HANSEN:     So I would have no

21   objection.     I just don't know if this

22   witness knows.

23          MR. VIG:     Your Honor, can you restate

24   the question, please?

25          THE COURT:     Does the manual change

                KATHY J. SULLIVAN, CSR, RPR, CRR
                     OFFICIAL COURT REPORTER
                                                           1340


 1   year by year?

 2       MR. VIG:      Perhaps if the -- if the

 3   question is rephrased to -- I mean the

 4   manual has its current effective date

 5   printed at the beginning of it.         I mean

 6   since the guy doesn't necessarily read the

 7   manual, it's not a good question to ask of

 8   him how often something changed.

 9       THE COURT:      I'm going to ask 22 over

10   objection.

11   Jury question 23:      In the legal setting,

12   would one option suggest notes or a written

13   statement have more or less validity than

14   another?     If so, which option has the most

15   validity.

16   Mr. Hansen?

17       MR. HANSEN:       Again, I think that's an

18   inappropriate question in a legal setting.

19   It's the case where there's a written

20   statement, they'll ask for a recording.          If

21   there's a recording, they'll ask for a

22   video recording.      So they're all the same.

23       THE COURT:      I have to point out to the

24   translator, the reason I don't allow you to

25   translate -- no offense to my Court

                KATHY J. SULLIVAN, CSR, RPR, CRR
                     OFFICIAL COURT REPORTER
                                                         1341


 1   Reporter, she makes mistakes, and sometimes

 2   there is a lapse when it was typed and

 3   sometimes she makes corrections when doing

 4   it.   That's why I have you up here to

 5   translate what's being said.

 6   So if you can't hear, make sure you come

 7   over here.     Thank you.

 8   Mr. Vig.

 9         MR. VIG:     Your Honor, can you please

10   re-read the question?

11         THE COURT:     In the legal setting, does

12   one option--such as notes or written

13   statement--have more or less validity than

14   another?     If so, which option has the most

15   validity?

16         MR. VIG:     Not an appropriate question

17   for this witness.      He's not a lawyer, he's

18   not being called on to instruct the jury as

19   to the law.      There's ample opportunity to

20   instruct the jury as to the law.          This is

21   not a -- his being asked to say simply,

22   "Oh, I think it's always better because

23   it's what I do," is just giving him an

24   opportunity to try to support his own

25   testimony with things outside his

                KATHY J. SULLIVAN, CSR, RPR, CRR
                     OFFICIAL COURT REPORTER
                                                       1342


 1   knowledge.

 2       THE COURT:    I think this witness has

 3   been very honest.    I doubt he's going to

 4   make things up.

 5   Mr. Hansen, your position?

 6       MR. HANSEN:     I agree, I don't think

 7   he's going to make things up.      But it is a

 8   legal question, does one have more validity

 9   than the other.

10       THE COURT:    Well, it's not a legal

11   question.

12       MR. HARRIS:     It's almost a question

13   that the jury should determine.      The weight

14   of the methodology used.     That is, it seems

15   to me, their purview.

16       THE COURT:    So it seems to you --

17       MR. HARRIS:     It should not be asked.

18       THE COURT:    Then I will not ask it.

19   And I will explain that one of the

20   questions was a legal question and we will

21   instruct them on the law.

22   I suspect you will have follow-up questions

23   after I ask these.

24       MR. HANSEN:     I believe that to be the

25   case; yes.

             KATHY J. SULLIVAN, CSR, RPR, CRR
                  OFFICIAL COURT REPORTER
                                                               1343


 1               THE COURT:     Okay.

 2       (The following proceedings were held in open

 3       court.)

 4               THE COURT:     I have a number of questions

 5   for you.

 6       Jury Question 20.        Is an affidavit or other

 7   recording--verbal or written--of a defendant's

 8   interview mandatory or merely an option?

 9               THE WITNESS:     It is mandatory that we

10   memorialize the witness's or subject's statements in

11   one of the four forms.        Usually one of the four

12   forms, affidavit, statement, question and answer

13   statement, or formal notes.

14               THE COURT:     Jury Question 21.      Are all four

15   ways of getting testimony of the defendant equal in

16   the eyes of the IRS or laws in order to prosecute?

17               THE WITNESS:     I believe so.     It says in the

18   record of interview you need to take one of the four

19   forms.     It doesn't specify which is more valid or --

20   they don't -- I think they all hold the same weight.

21   There's no -- it doesn't specify which is more valid

22   in the eyes of the law.

23               THE COURT:     Okay.   Jury Question 22.     Does

24   the manual change year by year?

25               THE WITNESS:     I do not know the answer to

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                           1344


 1   that question.

 2              THE COURT:     Okay.   And Jury Question 23 is

 3   not going to be asked.       It is a legal question and I

 4   will instruct the jury on the law at the close of

 5   the evidence.

 6       Any follow-up questions, Mr. Hansen?

 7              MR. HANSEN:     We will refrain from asking

 8   follow-up questions.       Thank you.

 9              THE COURT:     Mr. Vig.

10              MR. VIG:     Briefly, Judge.

11                         RECROSS EXAMINATION

12   BY MR. VIG:

13       Q.     Sir, you're not a lawyer; correct?

14       A.     Correct.

15       Q.     And what you can do is tell us what you've

16   been trained on and what's in the IRS manual;

17   correct?

18       A.     Correct.

19       Q.     Now, the other three formats you testified

20   about--written statement, affidavit, and question

21   and answer statement--all contain the opportunity

22   for the person whose statement is taken to review

23   the statement and sign off on it; correct?

24       A.     Correct.

25       Q.     The fourth option, the notes, that option is

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            1345


 1   not -- doesn't exist there; correct?

 2       A.   Correct.

 3       Q.   No further questions.

 4            THE COURT:      Mr. Hansen?

 5                       REDIRECT EXAMINATION

 6   BY MR. HANSEN:

 7       Q.   Did you take notes?

 8       A.   Yes.

 9       Q.   Did Special Agent Goleman take notes?

10       A.   Yes.

11       Q.   Were those notes contemporaneous, meaning at

12   the same time --

13            MR. VIG:      Asked and answered.

14       A.   Yes.

15            THE COURT:      The objection is overruled.

16       Q.   Did you testify consistently with your

17   recollection as refreshed my the notes?

18       A.   Yes, I did.

19            MR. HANSEN:       I have no additional

20   questions.

21            THE COURT:      Thank you, Mr. Hansen.

22       Mr. Vig?

23            MR. VIG:      No further questions, Judge.

24            THE COURT:      Does the jury have any further

25   questions of this witness?

                     KATHY J. SULLIVAN, CSR, RPR, CRR
                          OFFICIAL COURT REPORTER
                                                             1346


 1       No?

 2       Sir, you're excused.

 3       (The witness was excused.)

 4             MR. HANSEN:     At this time, Your Honor, the

 5   United States rests.

 6             THE COURT:     All right.    Mr. Vig?

 7             MR. VIG:     Your Honor, may we approach at

 8   this time?

 9             THE COURT:     Yes, you may.

10       (The following sidebar discussion was held at

11       the bench, out of the hearing of the jury.)

12             MR. VIG:     I need to make a Rule 29

13       motion.     I think I need to do it outside

14       the presence of the jury.         Do you want me

15       to do it right here?

16             THE COURT:     No.   We'll take them out.

17       (The following proceedings were held in open

18       court.)

19             THE COURT:     We have some legal matters to

20   take care of.    We're going to complete the jury

21   instructions that we're going to give to you.          We'll

22   give you about -- I think we can get it done in

23   20 minutes.

24       So, Joe, if you'll take the jury out.

25       (The jury left the courtroom.)

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                              1347


 1               THE COURT:     Please be seated.

 2               MR. HANSEN:     Just so I'm sure, Your

 3   Honor -- I'm sorry.

 4               THE COURT:     The door is now closed.

 5               MR. HANSEN:     Are we okay with letting

 6   Special Agent Amegboh go back to Cincinnati.

 7               THE COURT:     Mr. Vig?

 8               MR. VIG:     Yes, Judge.

 9               THE COURT:     Mr. Amegboh, I just have a

10   question:     How far did you get yesterday?

11               THE WITNESS:     About an hour and a half.

12               THE COURT:     Thank you very much for turning

13   around.

14          All right, your motion.

15               MR. VIG:     Your Honor, outside the presence

16   of the jury, I have a motion for judgment of

17   acquittal at the close of Government's evidence.

18          The Court has obviously heard all the evidence,

19   would you like argument or just rule?

20               THE COURT:     Well, if you wish to argue, you

21   may.

22               MR. VIG:     Okay.   Very good.

23          Your Honor, briefly, the argument is, as to

24   Counts 1 and 2, obviously, the evidence consists of

25   the tax returns that have been admitted and the

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              1348


 1   testimony as to my client's statements, which we've

 2   now learned could have been recorded but weren't

 3   because that's not the practice at least in

 4   Cincinnati.

 5       As to Counts 3 through 30, the evidence rests

 6   in heavy part on the testimony of the so-called

 7   taxpayers who've been called by the Government; each

 8   of whom has testified they had no idea what was

 9   going on, and each of whom has had prior or

10   subsequent problems or both with phony-looking

11   taxes.   I apologize for not having a better way to

12   characterize that.

13       But that's the substance, in short, of my

14   motion for judgment of acquittal as to all counts.

15             THE COURT:     Okay.   Thank you very much.

16       The motion is denied.

17       Then will your client be testifying, Mr. Vig?

18             MR. VIG:     Your Honor, my client will be

19   exercising his right to remain silent.

20             THE COURT:     All right.    Mr. Mpetshi, we

21   have to talk about this.

22       You have the right to testify here today.        You

23   have the right not to testify.        If you decide to

24   testify, Mr. Harris and Mr. Hansen will be able to

25   cross-examine you on behalf of the Government.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                            1349


 1       If you decide not to testify pursuant to the

 2   Fifth Amendment of the United States Constitution,

 3   no adverse inference can be taken from that

 4   decision.     The jury may not, in any way, consider

 5   the decision not to testify and will be so

 6   instructed.

 7       Now, do you understand you have an absolute

 8   right to testify here at trial?

 9               THE DEFENDANT:     Yes.

10               THE COURT:   Have you discussed this matter

11   with Mr. Vig?

12               THE DEFENDANT:     Yes, we spoke about this

13   with Mr. Vig.

14               THE COURT:   Do you want to discuss your

15   decision privately with Mr. Vig now?

16               THE DEFENDANT:     I believe I've had ample

17   opportunity.     We've discussed it several times with

18   Mr. Vig, my attorney.        I believe I've made my

19   decision and I don't think there's anything left to

20   add to that discussion.

21               THE COURT:   All right.    What is your

22   decision?     Do you wish to testify or not to testify

23   in this case?

24               THE DEFENDANT:     I think that after three

25   years of this investigation, along with two years of

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            1350


 1   probation, I think that I have been able to tell

 2   everything I wanted to tell.      I've cooperated with

 3   Special Agent Cory.

 4       What I wanted was a jury trial and to have a

 5   jury make the decision.     I believe everything has

 6   been said and I do not wish to testify.

 7              THE COURT:   Has anyone threatened you or

 8   forced you to say you do not want to testify?

 9              THE DEFENDANT:   No, no one pushed me not to

10   testify.    For three years I've been following this.

11   What I wanted was a trial with a jury.           You

12   accorded -- you granted me that.       And I believe that

13   it's been a just and fair trial.       Thank you for

14   that.

15       And I -- excuse me, the interpreter is going to

16   request a repeat of the last sentence.

17       When I had anything that I was concerned about,

18   I said it loud and clear.      And no, no one has pushed

19   me to make my decision either way, it is entirely my

20   own decision.

21              THE COURT:   Has anyone promised you any

22   benefit if you would say that you won't testify?

23              THE DEFENDANT:   No, no one pushed me in any

24   way to make this decision.      I have my head on my

25   shoulders, I know how to think about the things that

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                                  1351


 1   have presented themselves.

 2       The thing that I wanted very much, absolutely,

 3   is to have a trial with a jury.        And throughout this

 4   entire procedure, this whole trial, I've had nothing

 5   to complain of.        Everything has been done justly and

 6   fairly.     No promises have been made.       This decision

 7   has been entirely my own.

 8               THE COURT:     Have you made the decision

 9   yourself after weighing your options and discussing

10   them with your lawyer?

11               THE DEFENDANT:     This was my initial

12   decision at the beginning of all this.            For the past

13   three years, my family and I have been going through

14   all of this.     When I left, I told my wife that I

15   would go, but that I would say nothing.            What I

16   wanted really was to see the witnesses, look them in

17   the eyes as they made the statements that they were

18   going to make.     I had never planned on saying a

19   word.     I wanted to watch them and see what they were

20   going to say right in front of me.

21               THE COURT:     Counsel, do you want me to make

22   any further inquiry at this time?

23               MR. VIG:     No, Your Honor, thank you.         I'm

24   satisfied with this Court's inquiry.

25               MR. HARRIS:     No, Your Honor.    Thank you

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             1352


 1   very much.

 2            THE COURT:     Court finds defendant

 3   understands his right to testify and has knowingly

 4   and voluntarily chosen not to testify.

 5       Will defendant be presenting any evidence

 6   today?

 7            MR. VIG:     No, Your Honor.

 8            THE COURT:     So, Mr. Mpetshi, your lawyer is

 9   telling me there will be no evidence presented on

10   your behalf.    Do you understand that?

11            THE DEFENDANT:      Yes, I understand that.       I

12   understand all of these things.        I have no

13   complaints and I have no worries on the subject.

14            THE COURT:     Do you have any quarrel with

15   your counsel and how he has represented you?

16            THE DEFENDANT:      No.    And I thank Mr. Vig

17   for his counsel and his service.        I wanted to

18   represent myself, as you know, at one point.          But I

19   thank you as well, Your Honor, for your insistence

20   that I keep my attorney.      I would not have known as

21   much as I thought I knew.       And I would not have done

22   as good of a job.     So thank you to Mr. Vig once

23   more.

24            THE COURT:     Are you satisfied with Mr. Vig?

25            THE DEFENDANT:      Yes.    Above and beyond my

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                                  1353


 1   expectations.     I am happy with Mr. Vig.        I thank the

 2   services of the United States; of Mr. Harris and

 3   Mr. Hansen and of the entire U.S. Attorney General's

 4   and the justice system of the United States.             I

 5   think it has been fair and just.          Thank you very

 6   much.

 7              THE COURT:     So, Mr. Mpetshi, so you

 8   understand, I'm going to bring the jury back in.

 9   Mr. Vig has indicated he's going to rest, which

10   means there's not going to be any evidence from the

11   defense.     Do you understand that?

12              THE DEFENDANT:     Yes, Your Honor.

13              THE COURT:     Is that agreeable with you?

14              THE DEFENDANT:     As I said earlier, I have

15   no worries about it at all, or concerns.           I thank

16   Mr. Vig.     And I think he's done his job very well.

17              THE COURT:     Thank you.

18       Anything further before we go to jury

19   instructions, Mr. Harris?

20              MR. HARRIS:     No, Your Honor.     Thank you

21   very much.

22              THE COURT:     Mr. Vig?

23              MR. VIG:     No, Your Honor.     Thank you.

24              THE COURT:     All right.    If you will turn to

25   Government's Instruction 17.         There are two

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             1354


 1   modifications.     The parties did not agree to any

 2   stipulations, so that needs to be removed from 17.

 3       Then the second paragraph should read as

 4   follows:    The evidence includes only what the

 5   witnesses said when they were testifying and the

 6   exhibits that I allowed into evidence.

 7       And second, I don't know if this really

 8   matters, but I took judicial notice of the fact that

 9   Jacksonville is located within the Central District

10   of Illinois.     So the third paragraph of the

11   instruction should be given in its entirety.

12       Do you agree, Mr. Harris?

13              MRS. CONROY:     Perhaps this is trivial.    I'm

14   noticing on here you had said:        Then the second

15   paragraph should read as follows, you had the

16   evidence includes only what the witness said when

17   they were testifying.       So it should be the witnesses

18   said.

19              THE COURT:     Yes, the witnesses said.

20       Highlighting the reason I don't want you to

21   translate from the unofficial transcript.         The

22   transcript isn't official until it's been reviewed

23   by Ms. Sullivan and certified.

24              MRS. CONROY:     Thank you.

25              THE COURT:     Do you agree, Mr. Harris?

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              1355


 1               MR. HARRIS:     Yes, Your Honor.

 2               THE COURT:     Mr. Vig?

 3               MR. VIG:     Yes, Your Honor.

 4               THE COURT:     Okay.     Then let's flip to 20,

 5   21, 22, 23, 24, 25, 26, and 46.

 6       Any objection to Government's Instruction 20,

 7   pattern instruction 2.04?

 8               MR. VIG:     No objection, Judge.

 9               THE COURT:     Given; no objection.

10       Instruction 21.        I assume you do not object?

11               MR. VIG:     That is correct, Judge.

12               THE COURT:     Given; no objection.

13       22?     I assume there's no objection?

14               MR. VIG:     No objection.

15               THE COURT:     Given; no objection.

16       23?

17               MR. VIG:     No objection.

18               THE COURT:     Given; no objection.

19       24?

20               MR. VIG:     No objection.

21               THE COURT:     25.     Do we have an amended 25?

22   25A, which takes out, "from the Internal Revenue

23   Service."

24               MR. HARRIS:     No, Your Honor, we don't have

25   one at this time.        May I have a moment that we can

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              1356


 1   request a copy without the Internal Revenue Service?

 2               THE COURT:     Brian, how hard would it be for

 3   you to do it?

 4               MR. LEE:     I can do it.

 5               THE COURT:     All right.     My law clerk will

 6   do it.

 7       26?

 8               MR. VIG:     No objection.

 9               THE COURT:     Given; no objection.

10       And flip to 46.

11               MR. HARRIS:     Did you say 46, Your Honor?

12               THE COURT:     46.

13       Let's go back to 27.         27A.    Do you still prefer

14   27C to 27A and B?

15               MR. VIG:     Your Honor, if I may have a

16   moment to locate 27C.

17               THE COURT:     Would you like to see the

18   Court's.

19               MR. VIG:     Please, Judge.

20               THE COURT:     Please step up.     This is the

21   two instructions on summaries.

22       Mr. Vig, you have to repeat for my court

23   reporter.

24               MR. VIG:     I do not believe there has been

25   any indication the accuracy of the summaries has

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            1357


 1   been challenged.

 2         Now, I guess where that leads to is the

 3   Government did admit to the underlying documents

 4   anyway.   Are the underlying documents going to be

 5   submitted to the jury?

 6             THE COURT:     The underlying documents being

 7   the notes?

 8             MR. VIG:     Being the -- being the uncharged

 9   tax returns of all these people on the spreadsheets?

10             MR. HANSEN:     They're on CDs.     So sending

11   them into the jury would be -- they don't need to

12   be.

13             MR. HARRIS:     No.

14         (Court reporter requested clarification.)

15             MR. HARRIS:     But the count documents would

16   be submitted to the jury.

17             THE COURT:     So what is your preference?

18             MR. VIG:     Well, because the summaries have

19   not been challenged --

20         Judge, I didn't bring up with me my copy of the

21   pattern instruction to remember what the notes say

22   about how --

23             THE COURT:     Here is the comment.

24             MR. VIG:     Thank you.

25         I guess my read of it would be 27A would be

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             1358


 1   correct in this circumstance.

 2             THE COURT:     Do you agree?

 3             MR. HARRIS:     I agree.

 4             THE COURT:     I'll show that your 27 -- what

 5   was marked as B has been changed to 27C.          And it's

 6   not given; it's withdrawn.       And 27A will be given.

 7   Who has 27A?

 8             MR. VIG:     I just wrote on the one I had in

 9   front of me.    It's in the file.

10             THE COURT:     Here it is.     It's on the back

11   of 26.   Thank you.

12       So then 46.      There was an objection?

13             MR. VIG:     Yes, Judge.     I had brought up the

14   issue of how the heck does the jury know what an

15   electronic signature is.

16       I discussed it with the Government after the

17   initial jury instruction conference.         I was under

18   the impression the Government was going to consult

19   their expects and see what might be appropriate.             I

20   don't know if they have anything on that or not.

21             MR. HARRIS:     No, Your Honor.     But this is a

22   pattern jury instruction.

23             MR. VIG:     Right.   The instruction itself

24   simply says that if it's electronically signed, some

25   modification may be necessary.         It doesn't say how

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            1359


 1   to modify it.

 2          My read is that, basically, the Government's

 3   inserted the word electronically and that's the

 4   extent of the modification.        Is that fair to say?

 5              MR. HARRIS:     That is.

 6              MR. VIG:     Okay.   I suppose since that

 7   hasn't been put in issue, Judge, that's probably not

 8   a certain anymore.

 9          If the Government doesn't think a definition of

10   electronically signed is necessary.

11              THE COURT:     All right.

12              MR. VIG:     So I'll withdraw my objection.       I

13   guess -- I'm sorry, I'll try to keep it short.         I'm

14   withdrawing my objection.

15              THE COURT:     All right.   So 46 will be

16   given?

17              MR. VIG:     Yes, Judge.

18              THE COURT:     47.   I have a proposed

19   modification for 47.

20              MR. HARRIS:     Judge, may we see proposed 47?

21              THE COURT:     I think Brian has a copy for

22   you.

23          If you'd like to step up though, you may want

24   to look at the track version so you can see what's

25   been changed.    Unless he gave you a copy with red

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             1360


 1   line?

 2            MR. HARRIS:      It's fine for the Government,

 3   Your Honor.

 4            THE COURT:     Okay.    47, no objection from

 5   the Government.     Mr. Vig?

 6            MR. VIG:     No objection to 47.

 7            THE COURT:     Okay.    Given, no objection.

 8       Let's go to defendant's instructions.

 9       No objection to Defendant's Instruction 1,

10   inconsistent statements?

11            MR. HARRIS:      I have no objection to that

12   one, Judge.

13            THE COURT:     Mr. Vig, I assume you don't,

14   since you submitted it?

15            MR. VIG:     That's correct.

16            THE COURT:     We'll show it given; no

17   objection.

18       Defendant's 2.

19            MR. HARRIS:      Judge, looking at the

20   commentary, it says (as read:)        Seventh Circuit

21   really hasn't really clarified this jury

22   instruction.    Although there's some examples that

23   are given in the commentary, and one of the examples

24   pertains to a false tax return and false tax return

25   charges that allege multiple false statements in a

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          1361


 1   single count.    I think that is what we have here

 2   where we're alleging multiple false statements, that

 3   being false moving expenses as well as false

 4   educational expenses.

 5       So I think this instruction would be

 6   appropriate.

 7            THE COURT:     So 2, given; no objection.

 8       Defendant's proposed 3?

 9            MR. HARRIS:      Judge, we would object to 3.

10   We think that the elements instruction adequately

11   states the fact that the defendant has to be an

12   active participant.     And this instruction--as I read

13   it--is more or less for like a bystander in some

14   kind of physical altercation or some type of crime

15   of that nature, and not where the Government has to

16   prove willfulness.

17            THE COURT:     So I will show Number 3 as

18   objected and refused.

19       All right.     That should take care of our jury

20   instructions.

21       Closing argument?

22       25 was to be modified.       I said it was going to

23   be given without objection.       You have a copy of it;

24   correct, Mr. Harris?

25            MR. HARRIS:      I do, yes, Your Honor.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                               1362


 1            THE COURT:     And you agree -- we'll, we're

 2   going to call 25A --

 3            MR. HARRIS:      If I could have a moment, Your

 4   Honor?

 5            THE COURT:     You may.

 6       All it did was remove from the Internal Revenue

 7   Service, remember?

 8            MR. HARRIS:      In that case, we have no

 9   objection.

10            THE COURT:     Yes.    Mr. Vig?

11            MR. VIG:     No objection.

12            THE COURT:     All right.     Then are you ready

13   for closing?

14            MR. VIG:     Your Honor, I have, I suppose,

15   more so a question for the Court.

16       Is it possible to -- without long delaying

17   things, provide a set of the actually -- the

18   instructions that will actually be given to both the

19   parties before closing begins?        Because, of course,

20   our copies have notes on them.

21            THE COURT:     Yes.

22            MR. VIG:     Okay.

23            THE COURT:     That will be done.

24            MR. VIG:     I appreciate that.

25            THE COURT:     So anything else?         Do I need to

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                                  1363


 1   limit your closings?       It's 10:15.

 2              MR. HARRIS:     Judge, I don't plan on

 3   speaking more than 25 minutes.         25, 30 minutes at

 4   max.    But I would like leeway if I do go a little

 5   bit longer than that.       But that's my plan.

 6              THE COURT:     Okay.    Mr. Vig, your plan?

 7              MR. VIG:     That would be similar to my plan.

 8   And again, I would appreciate similar leeway.            I

 9   don't see a need to ask the Court to limit the

10   length of closings.

11              THE COURT:     All right.     So I'm going to

12   take a break right now, put together these jury

13   instructions.    That should take about five minutes.

14          And then if you'll advise the jury we're almost

15   ready, Steve.

16              MR. HARRIS:     Judge -- Judge, may I request

17   an additional five minutes that we could take a

18   break to use the facilities --

19              THE COURT:     Yes.

20              MR. HARRIS:     -- then come back?

21              THE COURT:     Yes, ten minutes.

22              MR. HARRIS:     Thank you, Judge.

23          (A recess was taken.)

24              THE COURT:     I forgot to make a correction

25   on Defendant's Exhibit 2.         I believe Line 28 should

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                                1364


 1   be Line 68.    May I correct that?

 2              MR. HARRIS:     The Government would have no

 3   objection.

 4              MR. VIG:     Yes, please and thank you.        And I

 5   apologize for the error, Judge.

 6              THE COURT:     And we'll call 2A that

 7   instruction.

 8          So we're taking menus to the jury right now so

 9   they can order from La Piazza; mine and Mr. Vig's

10   favorite restaurant.       We will that place that order

11   to be delivered or we will pick it about noon.

12              MR. HANSEN:     12:15?     So it doesn't get

13   cold.

14              THE COURT:     I will -- at the half-hour

15   mark, if you reach that, I will -- I need to do

16   something unobtrusive but that you will notice.             And

17   I hate to interrupt, but I will just say,

18   "Mr. Harris" at a half hour.          If you make it that

19   far.    I'll do the same for Mr. Vig.

20              MR. HARRIS:     Yes, Judge.

21              MR. VIG:     Yes, Judge.

22              THE COURT:     And what is your decision on

23   when you want me to read the jury instructions?

24              MR. HARRIS:     Judge, I have no preference.

25   Whatever the Court's inclined to do is fine with me.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                                 1365


 1             MR. VIG:     Before, Your Honor.

 2             THE COURT:     You want me to bore them to

 3   death before or after your closings?

 4             MR. VIG:     I think before.    I would rather

 5   have them read to them before.

 6             THE COURT:     All right, I will do so.       The

 7   problems being the copies are still being run.

 8       (A recess was taken.)

 9             THE COURT:     Okay, let's bring them in,

10   please.

11       (The jury entered the courtroom.)

12             THE COURT:     Please be seated.       Court is

13   reconvened.

14       You have made your orders for lunch.           I hope

15   you like the restaurant as much as we do.

16       I'm going to read to you --

17       Sorry, Mr. Vig, do you rest at this time?

18             MR. VIG:     Yes, Your Honor.

19             THE COURT:     I'm going to read to you the

20   jury instructions and then I'm going to allow the

21   attorneys to make closing arguments.         And then we

22   will give you the jury instructions--each of you

23   will be given a copy--and we will allow you to

24   deliberate.

25       So we're going to show the instructions up here

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                              1366


 1   so you can read along with it.

 2       And to the translators.        I realize you have

 3   copies of the instructions.       If I make a mistake in

 4   the instructions, please translate the mistake.          I

 5   want it to be accurate as to what is said here in

 6   the courtroom.

 7       Members of the jury, I will now instruct you on

 8   the law that you must follow in deciding this case.

 9   I will also give each of you a copy of these

10   instructions to use in the jury room.

11       You must follow all of my instructions about

12   the law, even if you disagree with them.          This

13   includes the instructions I gave you before the

14   trial, any instructions I gave you during the trial,

15   and the instructions I'm giving you now.

16       As jurors, you have two duties.         Your first

17   duty is to decide the facts from the evidence that

18   you saw and heard here in court.        This is your job,

19   not my job or anyone else's job.

20       Your second duty is to take the law as I give

21   it to you, apply it to the facts, and decide if the

22   Government has proved the defendant guilty beyond a

23   reasonable doubt.

24       You must perform these duties fairly and

25   impartially.     Do not let sympathy, prejudice, fear,

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          1367


 1   or public opinion influence you.      In addition, do

 2   not let any person's race, color, religion, national

 3   ancestry, or gender influence you.

 4       You must not take anything I said or did during

 5   the trial as indicating that I have an opinion about

 6   the evidence or about what I think your verdict

 7   should be.

 8       The charges against the defendant are in a

 9   document called a superseding indictment.       You will

10   have a copy of the superseding indictment during

11   your deliberations.

12       The superseding indictment in this case charges

13   in Counts 1 and 2 that the defendant, West Kinioki

14   Mpetshi, willfully made and subscribed false U.S.

15   Individual Income Tax Returns, IRS Forms 1040, for

16   the calendar years 2014 and 2015; and in Counts 3

17   through 30, willfully aided and assisted in,

18   procured, counseled, and advised the preparation and

19   presentation to the IRS of U.S. Individual Income

20   Tax Returns, IRS Forms 1040, for taxpayers for the

21   calendar years of 2014 and 2015.      The defendant has

22   pled not guilty to the charges.

23       The superseding indictment is simply the formal

24   way of telling the defendant what crimes he's

25   accused of committing.    It is not evidence that the

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                         1368


 1   defendant is guilty.    It does not even raise a

 2   suspicion of guilt.

 3       At all relevant times to the superseding

 4   indictment, defendant, West Kinioki Mpetshi, resided

 5   in Jacksonville, Illinois.

 6       Defendant West Kinioki Mpetshi prepared tax

 7   returns for other individuals for a fee.

 8       The Internal Revenue Service was an agency of

 9   the United States Department of the Treasury

10   responsible for enforcing and administering the tax

11   laws of the United States in collecting taxes owed

12   to the United States.

13       U.S. Individual Income Tax Returns, Forms 1040,

14   were federal forms used by taxpayers to report gross

15   income, taxable income, and taxes due to the IRS in

16   a particular year.

17       The Opportunity Credit, AOC, was a tax credit

18   for qualified education expenses paid for an

19   eligible student for the first four years of higher

20   education.   The AOC provides a maximum annual credit

21   of $2500 per eligible student.      And if the credit

22   reduces the tax a student owes to zero, a student

23   may have up to $1,000 refunded to them.

24       In general, a taxpayer can deduct moving

25   expenses when moving from one home to another during

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                               1369


 1   a given tax year for employment purposes.

 2          Counts 1 through 2.

 3          Paragraphs 1 through 6 are incorporated as

 4   though fully set out herein.

 5          On or about the dates specified in the table

 6   below in the Central District of Illinois, the

 7   defendant, West Kinioki Mpetshi, willfully made and

 8   subscribed false U.S. Individual Income Tax Returns,

 9   IRS Forms 1040, for the calendar years specified in

10   the table below which were verified by a written

11   declaration that they made under the penalties of

12   perjury, and which he did not believe to be true and

13   correct as to every material matter.

14          Those returns were prepared and signed in the

15   Central District of Illinois and were filed with the

16   IRS.    The returns were false and fraudulent as to

17   material matters, including but not limited to those

18   listed below in that they represented that the

19   defendant was entitled under the provisions of the

20   Internal Revenue laws to claim deductions for items

21   in amounts hereinafter specified.           Whereas the

22   defendant then and there knew that he was not

23   entitled to claim deductions in the claimed amounts.

24          Count 1.    January 25, 2015, year 2014, Line 68,

25   American Opportunity Credit, $1,000.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                          1370


 1       Count 2.    January 28th, 2016, year 2015, Line

 2   26, moving expenses, $10,000, and Line 68, American

 3   Opportunity Credit, $1,000.       And the title of each

 4   of those sections, count, date of event, year, and

 5   false items.    All in violation of Title 26, United

 6   States Code, Section 7206(1).

 7       Counts 3 through 30.       26 U.S.C. Section

 8   7206(2), aiding and assisting in the preparation and

 9   presentation of false income tax returns.

10       Paragraphs 1 through 4 are incorporated as

11   though fully set out herein.

12       On or about the dates specified in the table

13   below, in the Central District of Illinois, the

14   defendant willfully aided and assisted in, procured,

15   counseled, and advised the preparation and

16   presentation to the IRS of U.S. Individual Income

17   Tax Returns, IRS Forms 1040, for the taxpayers

18   (whose names identified in the table below by their

19   initials) and calendar years specified in the table

20   below.

21       The returns were false and fraudulent as to

22   material matters, including, but not limited to,

23   those listed below in that they represented that the

24   taxpayers were entitled under the provisions of the

25   Internal Revenue laws to claim deductions for items

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                                      1371


 1   in amounts hereinafter specified, whereas the

 2   defendant then and there knew the taxpayers were not

 3   entitled to the claimed deductions in the claimed

 4   amounts.

 5       I'm going to read to you from each of these

 6   columns.    They are labeled Count, Date of Offense,

 7   Taxpayer, Year, False Items.

 8       Again, Count 3.       April 1, 2015.      R.D.       2014.

 9   Line 26, moving expenses, $10,000.         Line 68,

10   American Opportunity Credit, $2,000.

11       Count 4.    February 13, 2016.        R.D.     2015.     Line

12   26, moving expenses, $10,000.        Line 68, American

13   Opportunity Credit, $2,000.

14       Count 5.    February 23, 2016.        P.Z.     2015.     Line

15   26, moving expenses, $10,000.        Line 68, American

16   Opportunity Credit $1,000.

17       Count 6.    March 3, 2016.       C.W.K.      2015.     Line

18   26, moving expenses, $10,000.        Line 68, American

19   Opportunity Credit, $1,000.

20       Count 7.    February 22, 2015.        J.M. --

21       Any objection to my summarizing same amounts as

22   before?

23              MR. HARRIS:     No, Your Honor.       Thank you.

24              THE COURT:     Mr. Vig?

25              MR. VIG:     No, Your Honor.    Thank you.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                                     1372


 1               THE COURT:     Count 8.     February 17, 2016.

 2   J.M.     2015.    Same two moving expense and American

 3   Opportunity Credit.

 4          Count 9.    February 15, 2015.       D.M.     2014.     Same

 5   two.

 6          Count 10.     March 19, 2016.     D.M.      2015.     Line

 7   26, moving expenses, $4500.           Line 68, American

 8   Opportunity Credit $1,000.

 9          Count 11.     February 27, 2015.      B.N.     2014.

10   Moving expenses 10,000, American Opportunity Credit

11   1,000.

12          Count 12.     February 18, 2016.      B.N.     2015.

13   Same two.

14          Count 13.     February 23, 2015.      F.N.     2014.

15   Line 26 moving expenses 10,000.           Line 68, American

16   Opportunity Credit 2,000.

17          February 14.     March 20, 2016.      F.N.     2015.

18   Same two expenses, 10,000, 2,000.

19          Count 15.     February 3, 2015 -- 2014, excuse me.

20   Line 26, moving expenses, 10,000.           Line 68, American

21   Opportunity Credit, 1,000.

22          Count 16.     March 16, 2016.     R.A.      2015.     Same

23   two amounts.

24          Count 17.     January 24, 2015.      S.E.     2014.     Same

25   two amounts.

                       KATHY J. SULLIVAN, CSR, RPR, CRR
                            OFFICIAL COURT REPORTER
                                                                    1373


 1          Count 18.   February 7, 2016.     S.E.      2015.     Same

 2   two.

 3          Count 19.   February 2, 2015.     D.K.      2014.     Same

 4   two.

 5          Count 20.   January 31, 2016.     D.K.      2015.     Same

 6   two.

 7          Count 21.   March 1, 2015.    E.T.     2014.     Same

 8   two amounts.

 9          Count 22.   February 27, 2016.       E.T.    2015.

10   Same two amounts.

11          Count 23.   March 2, 2015.    M.D.     2014.     Same

12   two amounts.

13          Count 24.   March 26, 2016.     M.D.     2015.      Same

14   two amounts.

15          Count 25.   February 21, 2016.       T.K.    2015.

16   Same two amounts.

17          Count 26.   February 21, 2015.       F.M.    2014.

18   Same two amounts.

19          Count 27.   March 8, 2016.    F.M.     2015.     Same

20   two amounts.

21          Count 28.   April 1, 2016.    I.L.     2015.     Moving

22   expenses, $7,000.     Line 16, American Opportunity

23   Credit, $1,000.

24          Count 29.   February 21, 2015.       B.O.    2014.

25   Moving expenses, 10,000.      American Opportunity

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             1374


 1   Credit, 1,000.

 2       Count 30.    February 24, 2016.     B.O.    2015.

 3   Same two amounts.

 4       All in violation of Title 26, United States

 5   Code, Section 7206(2).

 6       The defendant is presumed innocent of each and

 7   every one of the charges.     This presumption

 8   continues throughout the case, including during your

 9   deliberations.     It is not overcome unless, from all

10   the evidence in the case, you are convinced beyond a

11   reasonable doubt that the defendant is guilty as

12   charged.

13       The Government has the burden of proving the

14   defendant's guilt beyond a reasonable doubt.        This

15   burden of proof stays with the Government throughout

16   the case.   The defendant is never required to prove

17   his innocence.     He is not required to produce any

18   evidence at all.

19       You must make your decision based only on the

20   evidence that you saw and heard here in court.          Do

21   not consider anything you may have seen or heard

22   outside of court, including anything from the

23   newspaper, television, radio, the internet, or any

24   other source.

25       The evidence includes only what the witnesses

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                              1375


 1   said when they were testifying under oath, the

 2   exhibits that I allowed into evidence.

 3       (Court reporter requested clarification.)

 4               THE COURT:   There is a word missing.       I'm

 5   going to add it.     Mr. Lee, if you would add it also.

 6       The evidence includes only what the witnesses

 7   said when they were testifying under oath and the

 8   exhibits that I allowed into evidence.

 9       In addition, you may recall that I took

10   judicial notice of certain facts that may be

11   considered as matters of common knowledge.          You may

12   accept those facts as proved, but you are not

13   required to do so.

14       Nothing else is evidence.        The lawyers'

15   statements and arguments are not evidence.          If what

16   a lawyer said is different from the evidence as you

17   remember it, the evidence is what counts.         The

18   lawyers' questions and objections, likewise, are not

19   evidence.

20       A lawyer has a duty to object if he thinks a

21   question is improper.      If I sustained objections to

22   questions the lawyers asked, you must not speculate

23   on what the answers might have been.         If, during the

24   trial, I struck testimony or exhibits from the

25   record, or told you to disregard something, you must

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                           1376


 1   not consider it.

 2       Give the evidence whatever weight you decide it

 3   deserves.    Use your common sense in weighing the

 4   evidence and consider the evidence in light of your

 5   own everyday experience.

 6       People sometimes look at one fact and conclude

 7   from it that another fact exists.       This is called an

 8   inference.    You are allowed to make reasonable

 9   inferences so long as they are based on the

10   evidence.

11       You may have heard the terms "direct evidence"

12   and "circumstantial evidence".       Direct evidence is

13   evidence that directly proves a fact.        Circumstance

14   evidence is evidence that indirectly proves a fact.

15       You are to consider both direct and

16   circumstantial evidence.     The law does not say that

17   one is better than the other.      It is up to you to

18   decide how much weight to give to any evidence,

19   whether direct or circumstantial.

20       Do not make any decisions simply by counting

21   the number of witnesses who testified about a

22   certain point.

23       What is important is how truthful and accurate

24   the witnesses were and how much weight you think

25   their testimony deserves.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                        1377


 1       A defendant has an absolute right not to

 2   testify or present evidence.    You may not consider

 3   in any way the fact that the defendant did not

 4   testify or present evidence.    You should not even

 5   discuss it in your deliberations.

 6       Part of your job as jurors is to decide how

 7   believable each witness was and how much weight to

 8   give each witness' testimony.    You may accept all of

 9   what a witness says or part of it or none of it.

10       Some factors you may consider include:

11       The intelligence of the witness;

12       The witness' ability and opportunity to see,

13   hear, or know the things the witness testified

14   about;

15       The witness' memory;

16       The witness' demeanor;

17       Whether the witness had any bias, prejudice, or

18   other reason to lie or slant the testimony;

19       The truthfulness and accuracy of the witness'

20   testimony in light of the other evidence presented;

21       And inconsistent statements or conduct by the

22   witness.

23       It is proper for an attorney to interview any

24   witness in preparation for trial.

25       You have heard evidence that before the trial,

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                             1378


 1   witnesses made statements that may be inconsistent

 2   with their testimony here in court.       You may

 3   consider an inconsistent statement made before the

 4   trial only to help you decide how believable a

 5   witness' testimony was here in court.

 6       You have heard testimony that the defendant

 7   made a statement to law enforcement personnel.          You

 8   must decide whether the defendant actually made the

 9   statement, and, if so, how much weight to give to

10   the statement.   In making these decisions, you

11   should consider all of the evidence, including the

12   defendant's personal characteristics and

13   circumstances under which the statement may have

14   been made.

15       You have heard evidence that the defendant

16   committed acts other than the ones charged in the

17   superseding indictment.    Before using this evidence,

18   you must decide whether it's more likely than not

19   that the defendant prepared the tax returns that are

20   not charged in the superseding indictment.          If you

21   decide that he did, then you may consider the

22   evidence to help you decide whether the defendant

23   acted willfully; that is, with the intent to violate

24   the law when he signed or prepared the tax returns

25   alleged in the superseding indictment.          You may not

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                              1379


 1   consider this evidence for any other purpose.

 2       To be more specific, you may not assume that

 3   because the defendant committed an act in the past,

 4   he is more likely to have committed the crimes

 5   charged in the superseding indictment.           The reason

 6   is that the defendant is not on trial for these

 7   other acts.   Rather, he is on trial for submitting a

 8   false income tax return as alleged in Counts 1 and 2

 9   of the superseding indictment, and aiding or

10   assisting in the preparation of a false tax return

11   as alleged in Counts 3 through 30 of the superseding

12   indictment.

13       The Government has the burden to prove beyond a

14   reasonable doubt the elements of the crimes charged

15   in the superseding indictment.       This burden cannot

16   be met with an inference that the defendant is a

17   person whose past acts suggest bad character or a

18   willingness or tendency to commit crimes.

19       You have heard a witness, namely Matthew Kron,

20   who gave opinions and testimony about the U.S.

21   Individual Income Tax Returns, IRS Forms 1040, and

22   the resulting tax consequences.       You do not have to

23   accept this witness' opinions.       You should judge

24   this witness' opinions and testimony the same way

25   you judge the testimony of any other witness.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                            1380


 1       In deciding how much weight to give to these

 2   opinions and testimony, you should consider the

 3   witness' qualifications, how he reached his

 4   conclusions, and the factors I've described for

 5   determining the believability of testimony.

 6       You have heard a witness, namely Nicholas

 7   Gingrass, who gave opinions and testimony about the

 8   analysis of electronic devices recovered from the

 9   defendant's residence at 511 West Beecher Avenue,

10   Jacksonville, Illinois.        You do not have to accept

11   this witness' opinions.        You should judge this

12   witness' opinions and testimony the same way you

13   judge the testimony of any other witness.

14       In deciding how much weight to give to these

15   opinions and testimony, you should consider the

16   witness' qualifications, how he reached his

17   conclusions, and the factors I've described for

18   determining the believability of testimony.

19               MRS. CONROY:     Give us a chance to catch up,

20   please.

21       Thank you, Your Honor.

22               THE COURT:     Certain summaries were admitted

23   in evidence.     You may use those summaries as

24   evidence.

25       If you have taken notes during the trial, you

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                               1381


 1   may use them during deliberations to help you

 2   remember what happened during the trial.         You should

 3   use your notes only as aids to your memory.         The

 4   notes are not evidence.     All of you should rely on

 5   your independent recollection of the evidence and

 6   you should not be unduly influenced by the notes of

 7   other jurors.   Notes are not entitled to any more

 8   weight than the memory or impressions of each juror.

 9       Counts 1 and 2 of the superseding indictment

10   charge the defendant --

11       There should be an S removed there; if you

12   would make that change, Mr. Lee.

13       -- the defendant with filing a false tax

14   return.   In order for you to find the defendant

15   guilty of this charge, the Government must prove

16   each of the five following elements beyond a

17   reasonable doubt:

18       1.    The defendant prepared an income tax

19   return; and

20       2.    The income tax return was false as to a

21   material matter as charged in the account; and

22       3.    The defendant signed the income tax return

23   which contained a written declaration that it was

24   made under penalties of perjury; and

25       4.    The defendant acted willfully; that is, he

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                        1382


 1   knew he had a legal duty to file a truthful tax

 2   return, but when he signed the return, he did not

 3   believe that it was truthful as to a material

 4   matter; and

 5       5.   The defendant filed the income tax return

 6   with the Internal Revenue Service.

 7       If you find from your consideration of all the

 8   evidence that the Government has proved each of

 9   these elements beyond a reasonable doubt as to the

10   charge you are considering, then you should find the

11   defendant guilty of that charge.

12       If, on the other hand, you find from your

13   consideration of all the evidence that the

14   Government has failed to prove any one of these

15   elements beyond a reasonable doubt as to the charge

16   you're considering, then you should find the

17   defendant not guilty of that charge.

18       Counts 3 through 30 of the superseding

19   indictment charge the defendant--remove that S--with

20   aiding and abetting in the preparation of a false

21   tax return.

22       In order for you to find the defendant guilty

23   of this charge, the Government must prove each of

24   the three following elements beyond a reasonable

25   doubt:

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                             1383


 1       1.   The defendant aided, assisted in, or

 2   procured the preparation of an income tax return

 3   that was false as to a material matter.          There must

 4   be some affirmative participation in the filing of a

 5   false tax return.    The return must be filed with the

 6   Internal Revenue Service.      The Government is not

 7   required to prove that the defendant signed the tax

 8   return; and

 9       2.   The defendant knew that the income tax

10   return was false; that is, that the income tax

11   return was untrue when it was made; and

12       3.   The defendant acted willfully; that is,

13   with the intent to violate the law.

14       If you find from your consideration of all the

15   evidence that the Government has proved each of

16   these elements beyond a reasonable doubt as to the

17   charge you're considering, then you should find the

18   defendant guilty of that charge.

19       If, on the other hand, you find from your

20   consideration of all the evidence that the

21   Government has failed to prove any one of these

22   elements beyond a reasonable doubt as to the charge

23   you're considering, then you should find the

24   defendant not guilty of that charge.

25       Counts 2 through 30 charge the defendant with

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                        1384


 1   knowingly and willfully inserting more than one

 2   false item on a tax return.    The Government is not

 3   required to prove that the defendant knowingly and

 4   willfully inserted every one of the false items

 5   alleged in the particular count you're considering.

 6   However, the Government is required to prove that

 7   the defendant knowingly and willfully inserted at

 8   least one of the false items that is alleged in the

 9   particular count.

10       To find that the Government has proven this,

11   you must agree unanimously on which particular false

12   item the defendant knowingly and willfully inserted,

13   as well as all of the other elements of the crime

14   charged.

15       For example, on Count 30, if some of you were

16   to find that the Government has proved beyond a

17   reasonable doubt that the defendant knowingly and

18   willfully inserted false information on Line 26, and

19   the rest of you were to find that the Government has

20   proved beyond a reasonable doubt that the defendant

21   knowingly and willfully inserted false information

22   on Line 68, then there would be no unanimous

23   agreement on which particular false item the

24   defendant knowingly and willfully inserted.

25       On the other hand, if all of you were to find

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                           1385


 1   that the Government has proved beyond a reasonable

 2   doubt that the defendant knowingly and willfully

 3   inserted false information on Line 26, then there

 4   would be a unanimous agreement in which particular

 5   false item the defendant knowingly an willfully

 6   inserted.

 7               THE CLERK:   Mr. Lee, if you would take it

 8   off and put it back on, sometimes it will auto

 9   correct.     Autofocus, excuse me.

10               THE COURT:   The Government is not required

11   to prove that a taxpayer for whom the false tax

12   return was filed knew the return was false.

13       A false matter is material if the matter was

14   capable of influencing the Internal Revenue Service.

15       With regard to Counts 1 and 2 of the

16   superseding indictment, if you find that the

17   Government has proved beyond a reasonable doubt that

18   the defendant electronically signed the tax return,

19   then you may infer that the defendant knew of the

20   contents of the return.      You are not required,

21   however, to infer this.

22       The defendant has been accused of more than one

23   crime.     The number of charges is not evidence of

24   guilt and should not influence your decision.        You

25   must consider each charge and the evidence

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                         1386


 1   concerning each charge separately.      Your decision on

 2   one charge, whether it is guilty or not guilty,

 3   should not influence your decision on any other

 4   charge.

 5       In deciding your verdict, you should not

 6   consider the possible punishment for the defendant

 7   who is on trial.   If you decide that the Government

 8   has proved the defendant guilty beyond a reasonable

 9   doubt, then it will be my job to decide on an

10   appropriate punishment.

11       A person acts knowingly if he realizes what he

12   is doing and is aware of the nature of his conduct

13   and does not act through ignorance, mistake, or

14   accident.   In deciding whether the defendant acted

15   knowingly, you may consider all of the evidence,

16   including what the defendant did or said.

17       If the defendant acted in good faith, then he

18   lacked the willfulness required to prove the

19   offenses of making a false income tax return as

20   charged in Counts 1 and 2, and aiding and assisting

21   in the preparation and presentation of a false

22   income tax as charged in Counts 3 through 30.

23       The defendant acted in good faith if, at the

24   time, he honestly believed the truthfulness or

25   validity of the tax credit and moving expenses that

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                             1387


 1   the Government has charged as being false.       The

 2   defendant does not have to prove his good faith.

 3   Rather, the Government must prove beyond a

 4   reasonable doubt that the defendant acted willfully

 5   as charged in Counts 1 through 30.

 6       A person does not act willfully if he believes

 7   in good faith that he is acting within the law and

 8   that his actions comply with the law.       Therefore, if

 9   the defendant actually believed that what he was

10   doing was in accord with the income tax laws, then

11   he did not willfully make a false statement on a tax

12   return.   This is so even if the defendant's belief

13   was not objectively reasonable as long as he held

14   the belief in good faith.     However, you may consider

15   the reasonableness of the defendant's belief

16   together with all the other evidence in the case in

17   determining whether the defendant held that belief

18   in good faith.

19       Once you are all in the jury room, the first

20   thing you should do is choose a foreperson.       The

21   foreperson should see to it that your discussions

22   are carried on in an organized way and that everyone

23   has a fair chance to be heard.      You may discuss the

24   case only when all jurors are present.

25       Once you start deliberating, do not communicate

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                             1388


 1   about the case or your deliberations with anyone

 2   except other members of your jury.        You may not

 3   communicate with others about the case or your

 4   deliberations by any means.        This includes oral or

 5   written communication, as well as any electronic

 6   method of communication such as telephone, cell

 7   phone, Smart Phone, iPhone, Blackberry, computer,

 8   text messaging, instant messing, the internet, chat

 9   rooms, blogs, website or services like Facebook,

10   MySpace, LinkedIn, YouTube, Twitter or any other

11   method of communication.

12               MRS. CONROY:     One moment, please, Your

13   Honor.

14               THE COURT:     If you need to communicate with

15   me while you are deliberating, send a note through

16   the Court Security Officer.        The note should be

17   signed by the foreperson or by one or more members

18   of the jury.     To have a complete record of this

19   trial, it is important that you do not communicate

20   with me except by a written note.

21          I may have to talk to the lawyers about your

22   message, so it may take me some time to get back to

23   you.     You may continue your deliberations while you

24   wait for my answer.

25          Please be advised that transcripts of trial

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                           1389


 1   testimony are not available to you.        You must rely

 2   on your collective memory of the testimony.

 3         If you send me a message, do not include the

 4   breakdown of any votes you may have conducted.        In

 5   other words, do not tell me you are split 6 to 6 or

 6   8 to 4 or whatever your vote happens to be.

 7         Verdict forms have been prepared for you.      You

 8   will take these forms with you to the jury room.

 9   When you've reached unanimous agreement, your

10   foreperson will fill in, date, and sign the

11   appropriate verdict forms.      Each of you will sign

12   it.   Advise the Court Security Officer once you've

13   reached a verdict.     When you come back to the

14   courtroom, I will read the verdicts aloud.

15         The verdict must represent the considered

16   judgment of each juror.     Your verdict, whether it is

17   guilty or not guilty, should be unanimous.

18         You should make every reasonable effort to

19   reach a verdict.     In doing so, you should consult

20   with each other, express your own views, and listen

21   to your fellow jurors' opinions.

22         Discuss your differences with an open mind.       Do

23   not hesitate to re-examine your own view and change

24   your opinion if you come to believe it is wrong, but

25   you should not surrender your honest beliefs about

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                             1390


 1   the weight or effect the evidence just because of

 2   the opinions of your fellow jurors or just so that

 3   there can be a unanimous verdict.

 4       The 12 of you should give fair and equal

 5   consideration to all the evidence.       You should

 6   deliberate with the goal of reaching an agreement

 7   that is consistent with the individual judgment of

 8   each juror.

 9       You are impartial judges of the facts.       Your

10   sole interest is to determine whether the Government

11   has proved its case beyond a reasonable doubt.

12       And then we have the verdict forms.

13       1.   We, the jury, find the defendant, West

14   Kinioki Mpetshi--and then there is a blank for

15   guilty or not guilty--of willfully making and

16   subscribing false U.S. Individual Income Tax

17   Returns, IRS Forms 1040, for the calendar year 2014,

18   which was verified by a written declaration that

19   they were made under the penalties of perjury, and

20   which the defendant did not believe to be true and

21   correct as to every material matter as charged in

22   Count 1 of the superseding indictment.

23       Paragraph 2.    We, the jury, find the defendant,

24   West Kinioki Mpetshi--and there's a blank for guilty

25   or not guilty--of willfully making and subscribing

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                         1391


 1   false U.S. Individual Income Tax Returns, IRS Forms

 2   1040, for the calendar year 2015, which was verified

 3   by a written declaration that they were made under

 4   the penalties of perjury and which the defendant did

 5   not believe to be true and correct as to every

 6   material matter as charged in Count 2 of the

 7   superseding indictment.

 8       Paragraph 3.    We, the jury, find the defendant,

 9   West Kinioki Mpetshi--there's a blank for guilty or

10   not guilty--of willfully aiding and assisting in the

11   preparation and presentation to the IRS of U.S.

12   Individual Income Tax Returns, IRS Forms 1040 for

13   taxpayer R.D. in calendar year 2014 as charged in

14   Count 3 of the superseding indictment.

15       Is it acceptable, counsel, if I simply indicate

16   what is different in Paragraphs 4 through 30?

17            MR. HARRIS:     That would be fine with the

18   Government, Your Honor.

19            THE COURT:     Mr. Vig?

20            MR. VIG:     Yes, Your Honor.

21            THE COURT:     So Paragraph 4 is R.D. in

22   calendar year 2015.

23       Paragraph 5 is taxpayer P.Z. in calendar year

24   2015.

25       Paragraph 6 is taxpayer C.W.K. in calendar year

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                          1392


 1   2015.

 2       Paragraph 7, taxpayer J.M. in calendar year

 3   2014.

 4       Paragraph 8, taxpayer J.M. in calendar year

 5   2015.

 6       Paragraph 9, taxpayer D.M. in calendar year

 7   2014.

 8       Paragraph 10, taxpayer D.M. in calendar year

 9   2015.

10       Paragraph 11, taxpayer B.N. in calendar year

11   2014.

12       Paragraph 12, taxpayer B.N. in calendar year

13   2015.

14       Paragraph 13, taxpayer F.N. in calendar year

15   2014.

16       Paragraph 14, taxpayer F.N. in calendar year

17   2015.

18       Paragraph 15, taxpayer R.A. in calendar year

19   2014.

20       Paragraph 16, taxpayer R.A. in calendar year

21   2015.

22       17, taxpayer S.E., 2015.

23       19, taxpayer D.K., 2014.

24       Go back up to Paragraph 18.     Taxpayer S.E.,

25   2015.

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                                1393


 1          19, D.K., 2014.

 2          20, taxpayer D.K., 2015.

 3          21, taxpayer E.T., 2014.

 4          22, E.T., 2015.

 5          23, taxpayer M.D., 2014.

 6          24, M.D., 2015.

 7          25, T.K., 2015.

 8          26, F.M., 2014.

 9          27, F.M., 2015.

10          28, I.L., 2015.

11          29, B.O., 2014.

12          And 30, B.O., 2015.

13          And then there is a sheet with signature lines

14   for the foreperson and the date.

15          Your closings.    Mr. Harris.

16          If you would like to stand and stretch for a

17   second before he begins, you may.

18              MR. HARRIS:     Thank you, Your Honor.       May it

19   please the Court?

20              THE COURT:     Yes.

21              MR. HARRIS:     Co-counsel.    Mr. Hansen.      Mr.

22   Vig.

23              MR. VIG:     Counsel.

24              MR. HARRIS:     Ladies and gentlemen of the

25   jury.    It's been a long trial.       Two weeks.   It's

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                         1394


 1   been complicated by the fact that we've had

 2   interpreters for the Government as well as for the

 3   defendant.   And we appreciate your participation.

 4   We appreciate your interest and your focus

 5   throughout this two weeks.

 6       There's a huge problem among Congolese people

 7   working in the Jacksonville-Beardstown area, and at

 8   Cargill in particular, among the preparation of

 9   false tax returns.   There are, as you've heard,

10   several tax preparers that are in that community

11   that assist in the preparation of false tax returns,

12   including the defendant.

13       The preparers had many ways of creating these

14   false tax returns that you've seen and heard:

15   Dependents, moving expenses, educational expenses

16   and credits, jobs that weren't held, various

17   different ways.

18       The defendant's method was pretty consistent,

19   always using moving expenses and educational

20   expenses to obtain an educational credit, an

21   American Opportunity Credit provision.

22       The Government is particularly interested in

23   this case because of the message it will send the

24   rest of the community about:     This is wrong.   You

25   can't do that.

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                            1395


 1       Now, the other tax preparers are not on trial

 2   today.     The taxpayers that may have known, some of

 3   whom may have known of these false items on their

 4   tax returns are not on trial today.         The defendant's

 5   on trial today.

 6       And the evidence is offered to show, our

 7   evidence is offered to show that the defendant

 8   actually participated in the making of these false

 9   returns for the 16 taxpayers who testified before

10   you from the Congolese community, as well as the two

11   tax returns that he prepared himself.

12       And the defendant is not charged with

13   submitting false dependents or -- all that evidence

14   you heard involving the false dependents or false

15   residences and false jobs, the defendant is not

16   charged with that.     He's only charged with preparing

17   tax returns that contained false moving expenses and

18   false American Opportunity Credits.

19       And as you heard from Agent Goleman and

20   Amegboh, when the defendant was interviewed, he

21   admitted preparing his false tax returns for the

22   year 2014 in that he put the American Opportunity

23   Credit, that he had not earned, on that return.         And

24   for the 2015 return had added moving expenses of

25   $10,000.     And I think you've heard evidence of how

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             1396


 1   this occurred.

 2       I think you've heard evidence of how the

 3   defendant got involved in preparing false tax

 4   returns.    If you'll recall from the evidence, the

 5   defendant moved to the United States in 2011.          He

 6   started working at Cargill about four months later.

 7   He's a very bright individual, and he started school

 8   at Lincoln Land the following year, earning an A in

 9   chemistry, A's in reading and writing, and

10   progressed very quickly.     He became well-known in

11   the Congolese community and at Cargill as being

12   somebody you could go to to translate French into

13   English.    He worked with the FDA in an area that

14   required someone to learn English.       Wearing an

15   orange cap, orange hat.

16       And for the year 2000 -- the tax year 2013, he

17   got a W-2 and sought out someone in the Congolese

18   community who could help him with his taxes.          And he

19   got ahold of Philip Biumba.      And Philip was one of

20   these tax preparers that we're talking about that

21   you've heard about who prepared the defendant's tax

22   return.    And he had on that tax return false items:

23   Moving expenses and educational credits.

24       Defendant had his tax return prepared, he got a

25   refund, and as you've heard from the testimony of

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                              1397


 1   the agents about during their interview, the

 2   defendant thought, "I can do this.      Why can't I do

 3   this and start making money?"     So he started

 4   preparing tax returns for the year 2014.         Starting

 5   with his tax return.

 6       Now, his tax return did not have moving

 7   expenses that year, but he did have the American

 8   Opportunity Credit which he told the agents was

 9   false.   He had studied Mr. Biamba's tax return to

10   learn how to prepare these tax returns.         And he

11   learned, obviously, when he got his refund, that it

12   was something that could slide by and no one would

13   notice at the IRS.

14       So he went on to prepare other tax returns for

15   other individuals.     Charging them $250.      And what

16   was consistent about the tax returns that he

17   prepared were false moving expenses and false

18   Educational Opportunity Credit expenses.

19   Consistently, almost with every tax return.

20       For the following year, obviously, word got out

21   that Mr. Biumba was pretty good at doing this.           And

22   the numbers increased, 173 tax returns or so I think

23   was the evidence that he prepared for the year

24   2000 -- the tax year 2015.

25       That's how he got involved in preparing false

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                              1398


 1   tax returns.

 2       He made quite a bit of money in the process.

 3   You heard Agent Matt Kron testify that from these

 4   tax returns, the Government had a tax loss of

 5   approximate $86,601.      And he also testified that the

 6   defendant, in the year 2014, given the amount of fee

 7   that he submitted or he required for these tax

 8   returns at $250 a return, made something like

 9   roughly $13,000.

10       Doing the math for 2015, at $250 a run, about

11   173 returns, the defendant made approximately

12   $43,000 that year, for a total of $56,000 for a few

13   months work in 2014 -- or 2015 and 2016 for those

14   tax years, for the tax years 2014 and 2015.

15       It's clear that the defendant intended to

16   submit these false tax returns.        It's clear from the

17   number of tax returns that were submitted that had

18   the exact same items that were false.

19       It's clear from his admission when he was

20   interviewed that he knew what he was doing was

21   against the law.

22       It's clear from his statement to the agents

23   when they interviewed him that the reason he did

24   these things was to get a bigger tax return.        Or

25   refund.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             1399


 1       And it makes sense, logically, that if there

 2   are other tax prepares out in the community that are

 3   doing the same thing, that you're going to be in

 4   competition with those tax preparers.      And that you

 5   would also need to have items on your tax return

 6   which would generate a bigger tax refund.

 7       Now, you've heard testimony about the line

 8   items for educational opportunity credits.       All of

 9   them, or most of them, had the maximum amount of the

10   credit that you could take because the expenses were

11   at the maximum; $4,000 per return.

12       You heard from the 16 taxpayers whose returns

13   are set forth in the indictment that they never

14   provided the defendant with any moving expenses or

15   educational credits.   In fact, there was one witness

16   who testified that he submitted his 1090-AT form,

17   which is the form that an institution, educational

18   institution such as Lincoln Land provides to the

19   government, and in this case to the student, showing

20   how much he had in educational expenses.       Which

21   didn't total $4,000.   But on his return, the amount

22   was $10,000 as well.   So it's clear that the

23   defendant was making all of these expenses up.

24       With regard to the moving expenses.        You'll

25   look at the tax returns and you'll see that there

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                            1400


 1   were a number of tax returns for the year 2014 and

 2   the year 2015 which had the same address.         And when

 3   you think about it, is it -- is it logical that

 4   someone would incur $10,000 in moving expenses and

 5   would that incur it back-to-back?

 6       And these moving expenses were supposed to be

 7   for employment.    And these were all Cargill workers

 8   that worked with the defendant.        There was no

 9   evidence that they were transferred by Cargill to

10   some other place where they might be entitled to

11   moving expenses.

12       So it was clear that the defendant was simply

13   making these moving expenses up for them, as well as

14   for himself.    You heard the testimony of the

15   Mediacom, Mr. Noor Effendi, who testified that

16   looking at the documents that Mediacom had, he could

17   tell that the router for Mr. Mpetshi had been

18   disconnected and then reconnected once he left State

19   Street and moved to Beecher.       That was in January of

20   2016.   Yet Mr. Mpetshi's tax returns have moving

21   expenses for the year 2015.       Obviously, a false item

22   on his tax returns.

23       And you've heard a lot of discussion and

24   evidence regarding dependents and whether or not the

25   dependent information is incorrect.         And whether or

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              1401


 1   not it was provided by the taxpayers.

 2       Again, Mr. Mpetshi is not charged with

 3   dependent information.      And frankly, even had those

 4   taxpayers known about the falsity of the tax return,

 5   it still couldn't exonerate Mr. Mpetshi, because

 6   Mr. Mpetshi is charged with aiding and assisting in

 7   the preparation of a false tax return.

 8       And one thing is clear, I believe, from the

 9   evidence, I think clearly from the evidence, that

10   these taxpayers could not prepare their own income

11   tax return.     They mostly were French-speaking.        Some

12   didn't -- most didn't read or write English.           They

13   needed someone like Mr. Mpetshi to prepare those tax

14   returns for them.     They paid him $250, $300,

15   sometimes for husband and wife, $600, for a reason.

16   Because they couldn't do it themselves.           They paid

17   Mr. Mpetshi for his assistance in submitting the tax

18   return.

19       Now, in this case, the evidence, I think, shows

20   that Mr. Mpetshi put those false items on the tax

21   return himself.     All of the taxpayers that testified

22   denied telling him about the moving expenses,

23   educational credits, they didn't know that they were

24   on there.     They're meetings with Mr. Mpetshi lasted

25   10, 15 minutes.     They didn't have a sit-down or a

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             1402


 1   face-to-face with Mr. Mpetshi at all.       They just

 2   provided him with W-2s, identification documents,

 3   and that was pretty much it.

 4       And we also presented evidence showing an Eagle

 5   form document that had Mr. Mpetshi's cell phone

 6   number on it that showed items for -- to be circled,

 7   like moving expenses, education expenses, that had

 8   not been circled.     And that had been presented in

 9   the case with our witness through an individual who

10   was collecting money for Mr. Mpetshi and was to give

11   those forms to Mr. Mpetshi along with his fee.

12       I think Max Ngoyi Masungula testified that he

13   was the one who gave Mr. Mpetshi a 1090-AT form that

14   had educational expenses at Lincoln Land Community

15   College in the year 2014 of $2,254.       But yet the tax

16   return that Mr. Mpetshi prepared had educational

17   expenses of $4,000.

18       So what the Government must prove as far as the

19   elements instructions are concerned, let's look at

20   the first two counts, filing a false tax return,

21   Counts 1 and 2.

22       The Government must prove:

23       First; the defendant prepared an income tax

24   return.   And in this case, the defendant admitted

25   when he was interviewed that he prepared his returns

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                        1403


 1   for the years 2014 and 2015.

 2       The tax returns were submitted electronically

 3   using the defendant's IP address.     His cell phone

 4   number was included on the 2015 tax -- a number of

 5   the 2015 tax returns.    And there's no evidence at

 6   all that anyone else in Mr. Mpetshi's house prepared

 7   those returns.

 8       The second element the Government must prove is

 9   that the income tax return was false as to a

10   material matter as charged in Counts 1 and 2.

11       Count 1 and 2 charge that the tax return was

12   false because moving expenses and educational

13   expenses were false.    The evidence proved that the

14   moving and educational expenses or credits on the

15   2014 and 2015 tax returns were false.

16       With regard to Count 1, the defendant

17   admitted--again, when being interviewed--that he had

18   not incurred the educational expenses listed on the

19   Form 8863, and that he added the items to the return

20   so that he would get a bigger refund.

21       Shanda Byer, Associate Vice-President of

22   Enrollment at Lincoln Land Community College, and

23   those -- her records showed the defendant's tuition

24   costs were less than $1500, and he received

25   financial aid in over -- of over $2800, resulting in

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                          1404


 1   an actual refund of over $1300 for that year.

 2       With regard to Count 2 for the 2015 tax return.

 3   The defendant admitted, when interviewed, that he

 4   had not incurred the educational expenses listed on

 5   the Form 8863.    And that he added the items, again,

 6   to increase his refund.

 7       Likewise, Shanda Byer of the -- the -- Shanda

 8   Byer of Lincoln Land Community College, her records

 9   showed that the defendant paid tuition in the amount

10   of $916 in the spring of 2015, and then withdrew

11   from a number of other classes that he had.

12       With regard to his 2015 tax return charged in

13   Count 2 of the superseding indictment, the defendant

14   claimed that he had $10,000 in moving expenses in

15   2015.    But he admitted when he was interviewed that

16   he had not incurred $10,000 in moving expenses in

17   that year.    And the evidence showed that, in fact,

18   again, he did not move in 2015.       It was 2016 when he

19   moved.    Nor did the defendant move to take a new

20   job, as required to be entitled to a moving expense.

21       So the Government has proved that the

22   educational expenses on the 2014 and 2015 tax

23   returns were false and that the moving expense on

24   the 2015 tax return was false.

25       Now, I think the Court will instruct you that a

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                        1405


 1   false matter is material if the matter was capable

 2   of influencing the Internal Revenue Service.     IRS

 3   Agent Matt Kron testified that the moving and

 4   educational expenses influenced the calculation of

 5   the defendant's taxes and the refund that he was

 6   entitled to receive.

 7       Third element that the Government must prove is

 8   that the defendant signed the income tax return

 9   which contained a written declaration that it was

10   made under penalty of perjury.     And you'll recall

11   that Rose Linton, the court witness coordinator for

12   the Internal Revenue Service testified that when a

13   tax return is electronically filed using a pin, the

14   signature page contains a banner similar to the one

15   contained on a paper tax return, which states -- she

16   testified states:   "Under penalties of perjury, I

17   declare that I have examined this return and the

18   accompanying schedules and statements to the best of

19   my knowledge and belief that they are true, correct,

20   and complete."

21       Lisa Skelly testified -- she was from TurboTax,

22   testified for electronic filing of signature pages,

23   there appears a consent to disclose statement that,

24   under penalty of perjury, "The sender has examined

25   the return and to the best of my knowledge and

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                               1406


 1   belief, it is true, correct, and complete."            And she

 2   testified that every time a return is filed

 3   electronically, the consent to disclose statement

 4   appears.

 5       Fourth, the Government must prove the defendant

 6   acted willfully; that is, he knew he had a legal

 7   duty to file a truthful tax return.         But when he

 8   signed the return, he did not believe it was

 9   truthful as to a material matter.

10       And the evidence on this, again, goes to the

11   defendant's interview, when he admitted to the

12   agents that his 2000 -- 2014 and 2015 return

13   contained false AOL credits and 2015 return also

14   contained a false moving expenses.

15       Agent Goleman testified that she asked the

16   defendant if he knew that adding these false items

17   on his tax return was against the law.            And he said

18   yes, he did.    Agent Amegboh testified that the

19   defendant's response was that he was aware of the

20   fact that he -- what he was doing was illegal.            So

21   he knew of his legal obligation to file a truthful

22   return and admitted that he knew that at the time he

23   was interviewed.

24       Fifth element that the Government must prove is

25   that the defendant filed the income tax return with

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              1407


 1   the Internal Revenue Service.

 2          Again, Rose Linton, the court witness

 3   coordinator of the IRS, testified that all of the

 4   tax returns in all of the Counts 1 through 30 with

 5   blue sheets were certified by her as true and

 6   accurate, and had been filed electronically with the

 7   IRS.

 8          Now, with Counts 3 through 30 that charge the

 9   defendant with aiding and betting in the preparation

10   of a false return, the elements are:

11          First, that the defendant aided, assisted, or

12   procured in the preparation of an income tax return

13   that was false as to a material matter.           There must

14   be some affirmative participation in the filing of

15   the false tax return.      And the return must be filed

16   with the Internal Revenue Service.        The Government's

17   not required to prove that the defendant signed the

18   tax return.

19          All the taxpayers that testified, all 16,

20   testified that they provided the defendant with

21   documents to prepare their returns, and the

22   defendant prepared, the defendant prepared their

23   returns.

24          The taxpayers all testified that they paid the

25   defendant money to do their returns because they

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                                1408


 1   couldn't do the returns themselves.       They spoke very

 2   little English and did not understand the tax laws.

 3       The evidence shows that all of the returns were

 4   filed from the defendant's IP address.          And that

 5   many of the returns contained the defendant's cell

 6   phone number.

 7       Second element that the Court instructed you on

 8   is that the defendant knew that the income tax

 9   return was false.   That is, that the income tax

10   return was untrue when it was made.

11       Again, when the defendant was interviewed, he

12   admitted that he knew that the income tax returns

13   were false, and that he put the moving expenses and

14   educational credits on the return to increase the

15   refunds.

16       Almost every one of those returns had moving

17   expenses and AOL credits.     And again, Lincoln Land

18   Community College records show that most of those

19   taxpayers hadn't attended Lincoln Land Community

20   College.   Some had, without charge; and others, who

21   had charges, did not have charges of the $4,000.

22       Next, as far as aiding and abetting the filing

23   of false returns, the Government must prove that the

24   taxpayer's knowledge of the false returns -- sorry.

25   Knowledge of the false items on those returns.

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                           1409


 1       Again, all of the witnesses denied that they

 2   had moving and educational expenses.        Clearly, those

 3   items on the tax returns were false.

 4       Now, I just want to talk just a moment briefly

 5   about the dependent information that was contained

 6   on the tax returns, because there was a lot of

 7   testimony particularly on cross-examination about

 8   information that was provided by the taxpayers for

 9   dependents.

10       Again, the defendant's not charged with

11   providing dependent information.       And while some of

12   that information could have been false through the

13   misunderstanding of the witnesses of what dependents

14   actually is, or because they actively were

15   participating in providing false information, again,

16   it doesn't exonerate the defendant from filing --

17   from aiding and assisting taxpayers in the

18   submission of false tax returns.

19       As long as the evidence is that the defendant

20   knew those tax returns were false, he assisted in

21   the preparation of those false tax returns, and he

22   submitted those false tax returns, the Government

23   has proven the fact that the defendant has -- the

24   offense that the defendant has submitted false tax

25   returns by assisting these taxpayers.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                               1410


 1          The final element of assisting the filing of a

 2   tax -- false tax return is that the defendant acted

 3   willfully; that is, with the intent to violate the

 4   law.

 5          Perhaps the most important piece of evidence in

 6   the Government's case, along with all the others, is

 7   the fact that the defendant admitted that what he

 8   did he knew was against the law.        That proves

 9   willfulness.     He knew there was -- he had a duty to

10   file truthful returns and didn't do it.           Didn't do

11   it primarily so that the taxpayers and himself would

12   get larger refunds.

13          The superseding indictment in this case, as the

14   Court's already read, is 30 Counts.         Each one of

15   those counts applies to a separate tax return.            Each

16   one of those counts also relates to a separate

17   exhibit the Government admitted -- had admitted into

18   evidence.

19          So, for example, Count 1, applying --

20   pertaining to the defendant's false tax return for

21   the year 2014, the exhibit or the tax return

22   associated with that Count is Government's

23   Exhibit 1.     Count 2, applying to the defendant's tax

24   year 2015, the tax return in evidence that applies

25   to that Count is Exhibit 2.       And so on and so forth.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                             1411


 1   So all 30 counts charged in the indictment relate to

 2   the first 30 tax returns that you'll have in

 3   evidence.

 4       There may be, as you will see from the

 5   superseding indictment, misspellings with the

 6   initials of the names of some of the taxpayers.         But

 7   you will be able to correlate the counts with the

 8   exhibits by looking at the exhibit numbers, Count 1,

 9   Exhibit 1, and so forth.

10               THE COURT:     You're at a half-hour, Mr.

11   Harris.

12               MR. HARRIS:     Thank you, Your Honor.

13       Ladies and gentlemen, in conclusion, the

14   Government has proven each and every one of the 30

15   counts that have been charged against Mr. Mpetshi

16   beyond a reasonable doubt.        And at the conclusion of

17   your deliberation, we would ask that you find the

18   defendant, Mr. Kinioki Mpetshi -- West Kinioki

19   Mpetshi, guilty of the charges in the indictment.

20       Thank you.

21               THE COURT:     Thank you, Mr. Harris.

22       Mr. Vig, your closing.

23               MR. VIG:     Yes, Your Honor, thank you.

24       May it please the Court?

25               THE COURT:     Yes.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              1412


 1               MR. VIG:    Counsel.   Counsel.   Mr. Mpetshi.

 2       Ladies and gentlemen, it has been a long two

 3   weeks.     I, like I'm sure all of you, was glad that

 4   circumstances were such we had the morning off on

 5   Thursday.     I was able to go with my family to the

 6   State Fair Wednesday night.        And we walked

 7   through -- my oldest is five.        As soon as we get

 8   there, he points to the Ferris wheel and tells us

 9   about 15 times that's the one thing he wants to do.

10   So we promised him as soon as we got something to

11   eat, we will go there.

12       So we get to the kiddy carnival area.          And the

13   games reminded me of one of my first jobs right

14   after high school.       I worked at the fairgrounds

15   doing the maintenance crew.        And at the time, the

16   carnival was down in Happy Hollow.

17       And during the fair, I was working 12-hour

18   days.    Frankly, not much has changed since then I

19   guess.     But anyway, during a break, we had -- you

20   know, I was able to walk around, and then I'm

21   cutting through.       You know, because we were

22   maintenance employees, got a little badge on our

23   T-shirt.     So I'm just cutting through an area of the

24   carnival that's set up that the general public does

25   not walk through.       Which is I'm walking by the side

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          1413


 1   of one of those free-throw basketball games.       Okay.

 2       And as I walk by the side of the free-throw

 3   game, I happen to see that the hoops, which look

 4   just like regulation hoops from the front, were

 5   actually little oval footballs, and there was hardly

 6   any room from the front and back for the ball to fit

 7   through.     But I would have never known it had I not

 8   looked at it from that perspective.

 9       It was a case where, obviously, from one

10   perspective, something could appear to be very

11   clearly and obviously one thing, but when you look

12   at it from somewhere else, it looks entirely

13   different.

14       There's different reasons, of course, why

15   people only see one angle.       Sometimes it's just pure

16   chance.    Sometimes people take active steps to make

17   sure that it's only looked at from that angle, like

18   the guys that set up the basketball game at the

19   fairgrounds.     It's designed to be looked at from the

20   front; right?

21       Sometimes it's more our pre-existing beliefs,

22   opinions, biases.     If you think of it from, I guess,

23   the perspective of that game, part of the reason it

24   works is that the visual from the front matches our

25   pre-existing belief about what it looks like.       And

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            1414


 1   because it appears to be twice the size of the

 2   basketball from the front, we naturally assume that

 3   it is regulation because from that perspective, it

 4   sure looks like it.

 5       Our life and common experiences are filled with

 6   examples like that where, because we come at it from

 7   a certain perspective, our pre-existing beliefs, our

 8   expectations, our past experience about something,

 9   we naturally--even without intending to--see it from

10   that perspective.

11       Around -- and there's a quote, just very short,

12   in this old book To Kill a Mockingbird.         (As read:)

13   People generally see what they look for and hear

14   what they listen for.    In other words, people tend

15   to interpret everything that they see and hear in a

16   way that matches what they were already expecting to

17   see and hear.   Just human nature.

18       Then I remembered the next thing that happened

19   after.   So I saw it for the first time from this

20   angle and I started chuckling, and -- and the

21   gentleman who was working the game--at the time, we

22   called those guys carnies because they were the, you

23   know, traveling carnival workers; right.         He was an

24   older guy -- well, he was probably younger than I am

25   now, but I started chuckling and said something

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                              1415


 1   about, "Oh, that's how you do it."        And he was very

 2   offended, like indignant.       There's nobody around,

 3   general public isn't around, no particular reason,

 4   you know, he didn't invent the game, but he is

 5   indignant.     And he's saying, you know, "No, I never

 6   told -- you know, we've never claimed that this is

 7   regulation.     There's no sign here saying it is

 8   regulation."     You know, there's no -- there's

 9   nothing misleading about this, right?

10       The longer people tell themselves the story or

11   belief, the more likely they are to really believe

12   it themselves.     Even if it's obviously not the case.

13   Obviously, the game is misleading, but if you work

14   it for a few years, you get tied into it.

15       Now, there's plenty of reasons not to believe

16   the Government's witnesses here.        Now, I know we

17   just heard the prosecutor talk about the -- well,

18   but even if they were knowing participants and all

19   that--and I'll get back to that in just a

20   moment--but remember, for every single witness, what

21   did we hear time after time?       And you trusted the

22   honesty and integrity of the tax preparer to prepare

23   the return for you.

24       We had a guy who's a lawyer, we had a guy who

25   had studied criminal justice, worked for a

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                               1416


 1   prosecutor, a guy who's an electrical engineer.

 2   They got no explanation for how it is that they keep

 3   having false tax returns.     They got preparers in

 4   Texas, in New York, in Washington, in Chicago.            This

 5   is all news to them.

 6       We learned that dependents, you have to have a

 7   real name and real Social Security number, because

 8   that part is actually checked out.      So they come to

 9   the preparer with that information.       So there's no

10   question that if they knew they were lying about

11   that, say because they knew that they gave somebody

12   115 bucks to go buy a cell phone and in exchange got

13   dependent information for a year, that's the easy

14   part to prove.    The rest of it, we're just supposed

15   to take their word for it that no, they didn't lie

16   about this, they didn't provide this information.

17   Why couldn't they?

18       Every single, again, so-called taxpayer, every

19   single non-Government employee witness we heard from

20   had a reason to lie.    Every single one.       Obviously,

21   nobody wants to get prosecuted.      Nobody wants to get

22   deported.   Everybody wants to not be caught.        So

23   what do you do?    You blame the guy you paid $250 to

24   do your taxes.

25       He's not getting a commission.       He's not

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                           1417


 1   getting a cut of the refund.     The only thing that

 2   got taken out of the refund in some cases was a

 3   TurboTax fee.     He just gained a single flat fee to

 4   type in the information that's given to him.

 5       Now, we heard one particular witness that was

 6   mentioned in the Government's closing, Fnu Ngoyi, or

 7   Max as he goes by now, and --

 8       Madam Clerk, may I have my -- I asked the Clerk

 9   for the HDMI input on my counsel table.

10       And so we saw, about a year and a half after he

11   had talked to the IRS agents, he made this video.

12   And the testimony is it's not mostly about taxes.

13   Some -- the education benefit is mentioned, about

14   how you get that.     But there's a lot of talking

15   about just improving your situation in life.       But --

16       And the title here.     How to Increase Your

17   Refund in an Official Way.     In a totally legal,

18   legitimate way.     That's the click-pick title and

19   that's posted in January.     And then we saw that two

20   months later, he's filing a tax return with itemized

21   deductions -- let's see, the 6,000, the charity.

22   12,500 in unknown other expenses.     The case agent

23   admitted, suspicious-looking clearly.

24       So Max, after posting -- or participating in

25   the filming of this video, the title How to Increase

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                                1418


 1   Your Tax Refund in a Totally Legit Way, two months

 2   later, someone on Max's behalf is filing a tax

 3   return claiming not only those same education

 4   credits, but also itemized deductions in the amount

 5   of $19,656.     And Max has definitely increased his

 6   refund.     It doesn't look like it's a total legit

 7   way.

 8          Clearly, the Government goes into this with the

 9   working theory that it's the taxpayers.           Gosh darn

10   it -- or I'm sorry, it's the tax preparers.           It's

11   these unscrupulous tax preparers.        No doubt that's

12   the perspective they come from.        But there is zero

13   effort, zero effort undertaken to investigate or

14   challenge or look into the basic claim, "I had no

15   idea.     That's -- gosh, that's the first time I've

16   seen that there, I swear.       No, that's -- I have

17   nothing to do with that.      Dang it, you know, I just

18   can't catch a break on my tax preparers."           Zero

19   investigation.

20          And yeah, if you go to Jackson Hewitt, I

21   imagine they might require some more documentation

22   than the bare minimum that you need in order to go

23   through the forms in TurboTax.        Of course, we don't

24   know exactly what information was asked in the forms

25   in TurboTax as that's not part of the evidence that

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                          1419


 1   was introduced in the last two weeks.      So we don't

 2   know what information Mr. Mpetshi or anybody else

 3   preparing their taxes with TurboTax was required to

 4   put in to go through this interview process.

 5       We also, somehow, don't know -- we know from

 6   the outset, he says that they come in and talk to

 7   him, provide him their information.      They all say,

 8   no, I -- all I gave him is my ID or my social and my

 9   W-2, and that's it.    And he didn't need anything

10   else.

11       So we know that from the outset.       And we know

12   that if you file taxes before, you're going to need

13   either your AGI or to go get a pin.      And the closets

14   we got is a computer expert, special agent, who had

15   some general knowledge that the pin site had been

16   hacked because of problems with the verification

17   that had been used with credit bureaus.        But

18   couldn't give us any specifics.     Still didn't know

19   what information would have been required in order

20   to file those taxes.

21       And in fact, he testified, of course,

22   because -- he didn't look at the IRS's computer, he

23   looked at Mr. Mpetshi's computer.     So he goes

24   through browser caches and the backups, window

25   backups of those to find, you know, copies of those

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                             1420


 1   pages.     Some of them are duplicates.      What doesn't

 2   he do?     He doesn't bring in copies of those pages to

 3   show us what questions are being asked so we know

 4   who's telling the truth.      We don't have that.

 5       They say it's clear that my client knew he was

 6   doing something against the law.        Specifically

 7   against the law, because it's specific intent.          It's

 8   just in tax law, ignorance is actually a defense.

 9   They have to prove he actually knew he was breaking

10   the law.     It's part of the deal.     And so in order to

11   prove this, they're saying, "By golly, he confessed

12   he knew he was breaking the law."

13       Now, if that's clearly -- I mean first off, why

14   was he keeping all these records?        Second, why did

15   they gather all these records that he was keeping if

16   he knew he had been breaking the law all the time

17   and he had clearly confessed to it?         Third, why did

18   they go talk to all these other people flying an

19   agent back and forth from Cincinnati?

20       Why doesn't he always put the same amount on

21   the tax returns if he's the one making it up?          Why

22   is it just the most common amount, but not always?

23   Why doesn't he take the moving expense himself in

24   2014?

25       Why don't they introduce his bank records to

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              1421


 1   show that he didn't spend any money or whatever the

 2   difference -- I mean, they know.        They know that you

 3   can count books, supplies, and equipment in addition

 4   to what you actually paid the school.        They know he

 5   went to school in 2014.      Do we know how much he

 6   spent on books, supplies, and equipment?        No.

 7       They say perhaps the most important piece of

 8   evidence in the Government's case is that the

 9   defendant admitted.      By golly, wouldn't it be great

10   if only they just recorded it or, you know, had him

11   write it down?      Yeah, you know.    And so what

12   happens?   Sorry.

13       I asked Agent Goleman about if they had done

14   any of these things.      And she answered no to the

15   question and we moved on.      I asked Agent Amegboh

16   about it, he doesn't just give me a no, he says,

17   "That is not Internal Revenue Service policy.         We do

18   not do that."    He says, "IRS policy does not allow

19   special agents to record witnesses or subjects of

20   investigations when interviewing them."

21       I asked, "So you can't say, hey, you want to

22   give us a recorded statement?"        He says, "That's

23   correct.   We don't have the right to do that."

24   "Even to write down a statement?"        "Well, I guess we

25   could do that, but that's not IRS policy.        We do not

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                            1422


 1   ask subjects or witnesses to write statements.         We

 2   do not have the authority to record, video, or audio

 3   witnesses or subjects of interviews.        We take

 4   notes."

 5       I asked about recorders.       And he admits that he

 6   has, quote, "I've heard of such a thing; yes.         It's

 7   not within IRS policy.     I work for IRS criminal and

 8   that's not authorized, so I have to follow what IRS

 9   criminal's policies is."

10       And so, for the first time in his 13-year IRS

11   career apparently, between yesterday evening and

12   9:00 a.m., he learns lo and behold, IRS policy

13   contains all these things.      But at least the custom

14   or the way he's been doing it in Cincinnati, they

15   just haven't done it, huh.      We still don't know

16   about Springfield or what the usual practice is

17   there.    Or, you know, if there's any practices or

18   traditions against recording people who are gonna

19   give you an admission.

20       We know that all the other ways to record an

21   interview have a way to make sure that everybody is

22   on the same page, understanding, a person can either

23   review it, sign off on it, or if there's actually,

24   you know, some type of actual recordings so you can

25   listen to what's going on, determine for yourself

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                             1423


 1   how well people understand each other, but not when

 2   you take notes."

 3       And, for example, the report the case agent

 4   prepared.   When the first gentleman that she spoke

 5   with, the one that -- the last witness before the

 6   IRS folks testified.    I'm going back.

 7       All right.     Mr. Omalanga.   We -- now, what we

 8   know is this:    We know that here at no point did

 9   Mr. Omalanga testify in English; although there were

10   quite a few words said in French.      I determined that

11   he wasn't happy with me by the end.

12       We know that the agent's report doesn't even

13   mention him not being a native English speaker.

14   Now, whether that's because that he spoke such

15   perfect English there was no doubt about possible

16   misunderstanding and no need to go get a follow-up

17   when you have a French-speaking agent.          Maybe he's

18   just that good of an actor.

19       Or maybe, when you start an investigation

20   thinking you already know the solution, you've

21   already got the case solved, you just don't think to

22   ask those sorts of questions.

23       A few -- I know it's 12:05 and you're all

24   getting hungry, I'm going to try to keep it short.

25   Few things I want to talk to you about as far as the

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                           1424


 1   jury instructions.

 2               THE COURT:     You're about 30 minutes.

 3               MR. VIG:     Yes, Your Honor.

 4       I think I will be wrapped up within the next

 5   ten, if that's already.

 6       Give the evidence whatever weight you decide it

 7   deserves.     There is a whole instruction, as the

 8   Judge read to you, on things you can consider in

 9   deciding the credibility of witnesses who testified.

10   Things like intelligence, memory, demeanor, biases,

11   reasons to lie, truthfulness in light of the other

12   evidence, inconsistent statements.

13       Making decisions about this testimony about

14   defendant's statement, include defendant's personal

15   characteristics and circumstances under which a

16   statement may have been made.

17       Obviously, not to beat a dead horse, but I

18   think we're all pretty clear that he's interrogated

19   for over an hour while his family is out there and

20   there's nine other folks in ballistic vests and guns

21   rummaging through his house.        At the end of it did

22   they ask him, "Hey, you know we think you violated

23   the law; right?"       No, they asked, "Do you know this

24   is illegal."     It's not a, "Do you now know this is

25   illegal?"     Or they said that the question was worded

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                            1425


 1   that way.

 2       They have to prove that he acted willfully with

 3   intent to violate the law.

 4       Unanimity.   The idea that you all agree.     I

 5   like to use the example of Twelve Angry Men.      It's

 6   not a great example because in that movie there's

 7   only one case.   But the idea being you get back

 8   there and deliberate.   If you don't all agree, then

 9   you deliberate until you do.     And sometimes it's a

10   willingness to do that that makes all the difference

11   in the world.

12       And because they've -- of the way they charged

13   it here, it's as to -- in other words, there's 30

14   counts, but it's really like there's 59 counts

15   because you have to be unanimous as to whether it's

16   line, let me see, 26 or 68.     Whenever they charged

17   both things, there has to be unanimous agreement on

18   what's knowingly and willfully false.

19       They're not required to prove that the taxpayer

20   knew the return was false.     The curious thing is

21   that's the one thing in this trial I don't think

22   would be a hard time proving.

23       It's good faith instruction.      So there's this

24   idea about objective reasonableness.      It doesn't

25   have to be objectively reasonable for someone to

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                               1426


 1   believe that what these people keep saying is true.

 2   Even if you were to notice a pattern as you're going

 3   through, doesn't have to be objectively reasonable.

 4   All right?

 5       So if you conclude that he's putting down what

 6   he was told, without asking any more questions than

 7   were required in order for him to fill out the form,

 8   you don't have to think, "Well, that wasn't

 9   objectively reasonable if he had made those

10   connections."

11       So as far as the elements.        The idea of

12   willfulness.    You know, the Government argues that,

13   "Well, see this chart of all these other people that

14   we didn't talk to that -- you know, for 2014, 2015.

15   And so we're going to prove that he knew he was

16   violating the law, that he was breaking a known

17   legal duty by showing that there's a number of

18   people that were -- had similar returns filed.            We

19   haven't talked to those other folks, and we can't

20   even prove that he showed -- that he knew he was

21   violating a legal duty as to these folks."          But

22   that's what they want you to consider it for.

23       I'm going to try to wrap up because I know

24   you're getting hungry.

25       You're not gonna get a definition of reasonable

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                                1427


 1   doubt because we can't give it to you.          I can't,

 2   Government can't.     Here's what I can tell you about

 3   it, all right?    It is the highest burden we have.

 4   There isn't a higher one.     If you think about, you

 5   know, we heard evidence that they had probable cause

 6   to get a search warrant; right?       That's something we

 7   heard testimony about.     That's nowhere near what it

 8   takes to convict and criminally punish someone.

 9       Proof beyond a reasonable doubt is the highest

10   burden that we have in our law.       And it's that way

11   for a reason.    Because to throw the power of the

12   Government on someone to criminally punish them, we

13   want to be sure that we're right.

14       You know, cases like this don't lend themselves

15   to DNA exoneration.     This is it.    And it's for you

16   to determine whether the Government has proven this

17   case as to each and every allegation beyond a

18   reasonable doubt.

19       Let me go back to the carnival incident.          So my

20   wife and I, just a few weeks ago, binge-watched

21   Stranger Things on Netflix.     And in the third

22   season, there's the scene that happens at a

23   carnival.   Like a town fair type copy carnival,

24   right.

25       And there's this -- oh, there's this character

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                              1428


 1   in there who's weirder than this trial was long.

 2   And he's like this former investigative reporter

 3   that's suspicious of the Government in every

 4   possible way.     And he's with this Russian guy who's

 5   walking through the carnival with him and the

 6   Russian guy is super excited because he's never seen

 7   these games before and he wants to play these games.

 8   And the weird guy, the former reporter says:           "You

 9   know, that's -- the great thing about all these is

10   the elusion of fairness.     That it appears to be

11   fair, but they're rigged, man.       They're rigged."

12   Again, you know, he's Mr. Conspiracy theory

13   extraordinary; right?

14       Now, in this particular case, there's no worry

15   that, oh, it's going to spread this guy's belief,

16   because shortly thereafter, he winds up being

17   assassinated by another Russian.       But it's one of

18   those things about TV.     They write it, it's meant to

19   bother you.     Because our country is not supposed to

20   be that way; right?

21       We think of ourselves as exhibiting actual

22   fairness for the rest of the world.        We're the

23   shining city on the hill where all men are created

24   equal.   We treat people here the way that we would

25   want to be treated if we were accused of a crime

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                                 1429


 1   anywhere else.      And we treat everyone the same way.

 2       And who's best equipped to do that?           Courts.

 3   Juries.     Why?   They don't have the same political

 4   pressures and motivations of other branches.

 5   They're not out there to send a message or to

 6   execute a press release that says "Today, a central

 7   Illinois jury returned a guilty verdict against a

 8   man for preparing false tax returns.         The United

 9   States Attorney and Department of Justice Tax

10   Division wish to thank the IRS and its dedicated

11   agents for their hard work over the three years of

12   this case."

13       You don't have to worry about that.           That's why

14   courts, juries, are the actual guarantee of

15   fairness.

16       What can you do about it?        How can you say?

17   Well, you can say, "Look, this isn't sufficient

18   beyond a reasonable doubt."       You can, in the in --

19   as the instruction says, give the evidence whatever

20   weight you decide it deserves.

21       One more quote from this book, then I'm done.

22       "There is one way in this country in which all

23   men are created equal.      There's one human

24   institution that makes a pauper the equal of

25   Rockefeller, the stupid man the equal of an

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                           1430


 1   Einstein, the ignorant man the equal of any college

 2   president.   That institution, gentlemen, is a court.

 3   It can be the Supreme Court of the United States or

 4   the humblest JP Court in the land or this honorable

 5   Court which you serve.     Our courts have their

 6   faults, as does any human institution, but in this

 7   country, our courts are the great levelers.        And in

 8   our courts, all men are created equal."

 9       I thank you for your time and for your

10   dedication over these long two weeks.

11            THE COURT:    Thank you, Mr. Vig.

12       Mr. Harris.

13            MR. HARRIS:     Thank you, Your Honor.

14       Ladies and gentlemen, the Government gets

15   another opportunity to talk to you because we have

16   the burden of proof, and it's a burden that we

17   willing share in this case.

18       I'm not gonna tell you stories, I'm not gonna

19   read from To Kill a Mockingbird.      I'm going to go

20   back to the evidence in this case, just very

21   briefly, and comment on some of the remarks my

22   college mentioned regarding the evidence.

23       With regard to, first of all, the dependent

24   information and whether or not the credibility of

25   the witnesses are at stake here.      It is.    It is your

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                            1431


 1   right to determine how much weight you want to put

 2   into their statements.

 3       But think about Count 1 and 2 of the indictment

 4   which charges -- superseding indictment which

 5   charges the defendant with making his own false tax

 6   returns.     There's no information that he received

 7   from any of those 16 witnesses that testified in the

 8   case today.     Those are all his efforts, his false

 9   moving expense, his false American Opportunity

10   Credit.    He didn't rely on anybody for those.

11       And with regard to the other 16 taxpayers and

12   the other counts of aiding and abetting the false

13   tax returns.     Basically, what he's saying is, "Look,

14   they provided me false information.         And therefore,

15   in addition to the false information that I

16   prepared, the tax return was extremely false.         And

17   therefore, somehow I am not guilty of the offense."

18   That's nonsense.

19       The evidence in this case shows that it was the

20   defendant who engineered those moving expenses and

21   opportunity credits, not the witnesses.

22       Now, again, all of that is sort of a

23   smokescreen.     A smokescreen for the defendant's own

24   actions --

25              MR. VIG:   Objection as to smokescreen.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              1432


 1               THE COURT:    The objection is sustained.

 2               MR. HARRIS:    What is important is what the

 3   defendant did and what the defendant said.          And when

 4   he was interviewed, he said "I knew I was doing

 5   wrong.     I knew that these moving expenses and

 6   educational expenses were false.        And I did it for a

 7   reason.     I did it to increase the refund that I was

 8   going to get and that the other taxpayers were going

 9   to get."     You didn't hear any talk about that.

10       And the AGI, adjusted gross income.           Well, the

11   AGI is something that there wasn't any evidence of

12   what information you needed to get an AGI.          But the

13   evidence was that the defendant went to the IRS

14   transcript website several times.        That there were

15   AGI information on some of the documents that were

16   seized from his house.       It's obvious that the

17   defendant was getting AGIs, the adjusted gross

18   incomes, from somewhere in order to prepare these

19   tax returns.

20       They don't, in other words, show the

21   culpability of some of the taxpayers as providing

22   him with an adjusted gross income.

23       The witnesses that you heard testify today, I

24   doubt read -- I think the evidence shows--and this

25   is your determination whether or not they would be

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                              1433


 1   that sophisticated to provide that kind of

 2   information to the defendant.

 3       And counsel asked why the defendant would keep

 4   records at his house.        Well, he didn't expect the

 5   IRS to knock on his door.        That was a complete

 6   surprise.     That's why those records were there.

 7       Why would he -- why would he put on his own

 8   income tax return moving expenses if he knew it was

 9   against the law?       He told you.    He told the agent.

10   The reason was to get a bigger refund.

11       And with regard to Special Agent Amegboh and

12   what he said on direct examination about or

13   cross-examination about the policy of the IRS.           He

14   was wrong.     He admitted he was wrong.      Why was he

15   wrong?   That's the policy in Cincinnati.

16               MR. VIG:     Objection, that's not the

17   testimony.     Policy.

18               MR. HARRIS:     That's how they operated.

19   That's how he was trained.

20               THE COURT:     The objection is overruled.

21               MR. HARRIS:     And he told you that.    In any

22   event, there was no connection at all from his

23   misunderstanding of the policy with any inaccuracy

24   with regarding his testimony on what the defendant

25   said when he was interviewed.         There's no evidence

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                                 1434


 1   that contradicts what the agents testified about

 2   what was said during the interview.        None

 3   whatsoever.

 4       Ladies and gentlemen, at the conclusion of your

 5   deliberation, we again ask that you find the

 6   defendant guilty of all of the charges in the

 7   superseding indictment.     Thank you.

 8            THE COURT:    Thank you, Mr. Harris.

 9       At this time, I'm going to excuse the

10   alternates.   We do have lunch for you.          Will you

11   identify the alternates for me?       Not by name -- the

12   two at the end here and this gentleman here.

13       We have a room for you to enjoy your lunch if

14   you'd like.   We would like you to stay in the event

15   we need to use you.    Leave your notes on the chair,

16   we will destroy them without looking at them.

17       If you will return to the Clerk's Office, your

18   lunch will be there.     Go ahead and get your

19   belongings out of the deliberation room, please.

20       (Alternates left the courtroom.)

21       (The Court Security Officers were sworn to

22       attend the jury.)

23            THE COURT:    If you will take the jury.

24       (The jury left the courtroom.)

25            THE COURT:    Thank you.

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                            1435


 1       And so will you be staying, Mr. Vig?

 2            MR. VIG:     Judge, I was probably going to go

 3   across the street to get a sandwich, because I'm

 4   awful hungry.

 5            THE COURT:     So am I.   Do you have -- have

 6   you given your cell to Diane?

 7            MR. VIG:     I believe I already have.

 8            THE COURT:     And Mr. Hansen, Mr. Harris?

 9            MR. HARRIS:     Yes, we provided that.

10            THE COURT:     And what about the translators?

11            THE CLERK:     Yes, I have those as well.

12            THE COURT:     So all of you will be within

13   five minutes of the courthouse.

14       I was going to give the exhibits to the jury.

15   Any objection?

16            MR. HARRIS:     No, Your Honor.

17            THE COURT:     Mr. Vig?

18       The exhibits are right here in Diane's arms if

19   you would like to look at them.

20            MR. VIG:     Okay.   There were, aside from

21   those CDs that we discussed earlier, which aren't in

22   that stack; correct?

23            THE CLERK:     What's that, I'm sorry.

24            MR. VIG:     The CDs are not in the stack

25   because they're not going back?

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                                 1436


 1            MR. HARRIS:     They are.     But they don't have

 2   a device to use them.

 3            MR. VIG:     All right.     Sending back CDs

 4   results in a question of, "Hey, is there something

 5   we can look at these CDs with," so I would say let's

 6   not send those back.

 7            THE COURT:     Are the CDs in this pile?

 8            MR. HARRIS:     Judge, we don't have any

 9   objection to those CDs staying here instead of going

10   back.

11            THE COURT:     Diane, do you have those?

12       Okay, put them back over here.        And, Mark, will

13   you take the jury instructions, or Joe, to the jury.

14       Go ahead and take them.

15            THE CLERK:     Does the Government want to

16   look at the exhibits that are going back?

17            MR. HARRIS:     Sure.

18       (A recess was taken.)

19            THE COURT:     Bring in the jury, Joe.

20       (The jury entered the courtroom.)

21            THE COURT:     Please be seated.        Court is

22   reconvened.

23       Have you reached a verdict?

24            JUROR:     Yes, we have.

25            THE COURT:     It will you hand the jury

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                           1437


 1   verdicts down to the first jury.

 2       Jeff, if you will hand those to me, I will read

 3   the verdicts.

 4       Thank you, sir.

 5       Number 1.     We, the jury, find the defendant,

 6   West Kinioki Mpetshi, guilty of willfully making and

 7   subscribing false U.S. individual tax returns.

 8       Is it acceptable if I not read the rest of the

 9   paragraph?

10              MR. HARRIS:    Yes.

11              THE COURT:    All right.

12       Paragraph 2.     We, the jury, find the defendant,

13   West Kinioki Mpetshi, guilty of willfully making and

14   subscribing false U.S. Individual Income Tax

15   Returns.

16       3.     We, the jury, find the defendant, West

17   Kinioki Mpetshi, guilty of willfully aiding and

18   assisting in the preparation and presentation to the

19   IRS of U.S. Individual Income Tax Returns.

20       4.     We, the jury, find West Kinioki Mpetshi,

21   guilty of willfully aiding and assisting in the

22   preparation.

23       5.     We, the jury, find the defendant, West

24   Kinioki Mpetshi, guilty of willfully aiding and

25   assisting.

                    KATHY J. SULLIVAN, CSR, RPR, CRR
                         OFFICIAL COURT REPORTER
                                                         1438


 1       6.    We, the jury, find the defendant, West

 2   Kinioki Mpetshi, guilty of willfully aiding and

 3   assisting.

 4       7.    We, the jury, find the defendant, West

 5   Kinioki Mpetshi, guilty of willfully aiding and

 6   assisting.

 7       8.    We, the jury, find the defendant, West

 8   Kinioki Mpetshi, guilty of willfully aiding and

 9   assisting.

10       9.    We, the jury, find the defendant, West

11   Kinioki Mpetshi, guilty of willfully aiding and

12   assisting.

13       10.    We, the jury, find the defendant, West

14   Kinioki Mpetshi, guilty of willfully aiding and

15   assisting.

16       11.    We, the jury, find the defendant, West

17   Kinioki Mpetshi guilty of willfully aiding and

18   assisting.

19       12.    We, the jury, find the defendant, West

20   Kinioki Mpetshi, guilty of willfully aiding and

21   assisting.

22       13.    We, the jury, find the defendant, West

23   Kinioki Mpetshi, guilty of willfully aiding and

24   assisting.

25       14.    We, the jury, find the defendant, West

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                        1439


 1   Kinioki Mpetshi, guilty of willfully aiding and

 2   assisting.

 3       15.   We, the jury, find the defendant, West

 4   Kinioki Mpetshi, guilty of willfully aiding and

 5   assisting.

 6       16.   We, the jury, find the defendant, West

 7   Kinioki Mpetshi, guilty of willfully aiding and

 8   assisting.

 9       17.   We, the jury, find the defendant, West

10   Kinioki Mpetshi, guilty of willfully aiding and

11   assisting.

12       18.   We, the jury, find the defendant, West

13   Kinioki Mpetshi, guilty of willfully aiding and

14   assisting.

15       19.   We, the jury, find the defendant, West

16   Kinioki Mpetshi, guilty of willfully aiding and

17   assisting.

18       20.   We, the jury, find the defendant, West

19   Kinioki Mpetshi, guilty of willfully aiding and

20   assisting.

21       21.   We, the jury, find the defendant, West

22   Kinioki Mpetshi, guilty of willfully aiding and

23   assisting.

24       22.   We, the jury, find the defendant, West

25   Kinioki Mpetshi, guilty of willfully aiding and

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                        1440


 1   assisting.

 2       23.   We, the jury, find the defendant, West

 3   Kinioki Mpetshi, guilty of willfully aiding and

 4   assisting.

 5       24.   We, the jury, find the defendant, West

 6   Kinioki Mpetshi, guilty of willfully aiding and

 7   assisting.

 8       25.   We, the jury, find the defendant, West

 9   Kinioki Mpetshi, guilty of willfully aiding and

10   assisting.

11       26.   We, the jury, find the defendant, West

12   Kinioki Mpetshi, guilty of willfully aiding and

13   assisting.

14       27.   We, the jury, find the defendant, West

15   Kinioki Mpetshi, guilty of willfully aiding and

16   assisting.

17       28.   We, the jury, find the defendant, West

18   Kinioki Mpetshi, guilty of willfully aiding and

19   assisting.

20       29.   We, the jury, find the defendant, West

21   Kinioki Mpetshi, guilty of willfully aiding and

22   assisting.

23       30.   We, the jury, find the defendant, West

24   Kinioki Mpetshi, guilty of willfully aiding and

25   assisting.

                  KATHY J. SULLIVAN, CSR, RPR, CRR
                       OFFICIAL COURT REPORTER
                                                             1441


 1       And the verdict form includes 12 signatures,

 2   including the signature of our foreperson, and it is

 3   dated today's date.

 4       Do you wish me to pole the jury?

 5            MR. HARRIS:        No, Your Honor.

 6            THE COURT:        Mr. Vig?

 7            MR. VIG:     Yes, please, Judge.

 8            THE COURT:        We're going to start first with

 9   the first row with our first jury.

10       Are these your verdicts?

11            JUROR:     Yes.

12            JUROR:     Yes.

13            JUROR:     Yes.

14            JUROR:     Yes.

15            JUROR:     Yes.

16            THE COURT:        You need to answer out loud.

17            JUROR:     Yes.

18            JUROR:     Yes.

19            JUROR:     Yes.

20            JUROR:     Yes.

21            JUROR:     Yes.

22            JUROR:     Yes.

23            JUROR:     Yes.

24            THE COURT:        Anything further, counsel?

25            MR. HARRIS:        No, Your Honor.   Thank you.

                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                               1442


 1              MR. VIG:     Thank you, Your Honor.

 2              THE COURT:        Thank you.

 3       I have to thank you very much for a two-week

 4   time out of your lives.          I truly appreciate it, as

 5   does everyone in this courtroom.           I know those

 6   chairs are miserably uncomfortable.           The only thing

 7   I can tell you is the pews are worse.

 8       So you may talk about the case now, if you

 9   wish, with the lawyers or with anyone else.           I have

10   to give a special thank you to our pregnant juror.

11   I apologize, but it had to be hard sitting here at

12   this stage.

13       Did they tell you when you will be due?

14              JUROR:     Yes.     I'm due in January, but

15   they'll probably -- my doctor's appointment, they

16   said December.

17              THE COURT:        Well, good luck --

18              JUROR:     End of December, beginning of

19   January.

20              THE COURT:        Good luck with the rest of the

21   process.

22              JUROR:     Thank you.

23              THE COURT:        Okay.   Any questions -- I can

24   come back to the jury room right now, and I will,

25   I'll follow in and see if you have any questions you

                   KATHY J. SULLIVAN, CSR, RPR, CRR
                        OFFICIAL COURT REPORTER
                                                           1443


 1   to ask me outside the presence of anybody else.           So

 2   you are free to go.

 3       And thank you very much to our alternates.

 4   This is, I believe, the first time I haven't had to

 5   use the alternates in this long a case.        So thank

 6   you very much for being here.    We couldn't have

 7   continued if we had had an absence.

 8       I hope you all enjoyed your lunch.

 9       (The jury left the courtroom.)

10            THE COURT:   So sentencing date is December

11   13, 1:30 p.m.   the order on implementation of

12   sentencing guidelines is entered as of this moment.

13       So, Mr. Mpetshi, you're still on bond, so you

14   still have to comply with the conditions of bond

15   that were previously set.

16       (Court was adjourned in this case.)

17

18

19

20

21

22

23

24

25


                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
                                                        1444


 1   I, KATHY J. SULLIVAN, CSR, RPR, CRR, Official Court

 2   Reporter, certify that the foregoing is a correct

 3   transcript from the record of proceedings in the

 4   above-entitled matter.

 5

 6

 7

 8

 9                   This transcript contains the

10                   digital signature of:

11

12                   Kathy J. Sullivan, CSR, RPR, CRR

13                   License #084-002768

14

15

16

17

18

19

20

21

22

23

24

25


                 KATHY J. SULLIVAN, CSR, RPR, CRR
                      OFFICIAL COURT REPORTER
